  JIMMY JOHN
™S 283 MikLin
 Enterprises, Inc. d/b/a Jimmy John
™s and
 Industrial Workers 
of the World
. Cases
 18ŒCAŒ019707, 18
ŒCAŒ019727, and 18
ŒCAŒ019760
 August 21, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 On April 20, 2012, Administrative Law Judge Arthur 
J. Amchan issued the attached decision.
  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel and the Charging Party filed answe
ring briefs 
and cross
-exceptions.  The Respondent filed briefs a
n-swering the cross
-exceptions and briefs in reply to the 
answering briefs.  
 The 
National Labor Relations 
Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Boar
d has consi
dered the decision
 and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1 and conclusions
2 1  The Respondent has implicitly excepted
 to some of the judge™s 
credibility findings.  The Board™s established policy is not to overrule 
an administrative law judge™s credibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  
Standa
rd Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.
 2  We affirm the judge™s conclusion that Mike Mulligan™s questio
n-
ing of employee 
Micah 
Buckley
-Farlee about employee 
Mike 
Wilklow™s understanding and viewpoint was not unlawful.  Under the 
totality of circumstances test set forth in 
Rossmore House
, 269 NLRB 
1176, 1177
Œ1178 (1984), affd. sub nom. 
Hotel Employees Local 11 v. 
NLRB
, 760 F.2d 1006 (9th 
Cir. 1985), we consider all the relevant 
factors, including those discussed in 
Bourne v. NLRB
, 332 F.2d 47, 48 
(2d Cir. 1964). Although some facts tend to indicate coerciveness, on 
balance, we find they are outweighed by other facts indicating this 
inciden
t was noncoercive (both Wilklow and Buckley
-Farlee were open 
and active union supporters; the conversation took place casually, in an 
open area, rather than in an office or other locus of authority; and the 
questioning was rhetorical).  However, we emphasi
ze that the open and 
active character of the employees™ union support does not by itself 
prove the questioning was lawful.
 We also affirm the judge™s conclusion that the removal of the U
n-
ion™s 
frequently asked questions (
FAQ
) flyer and a copy of the prior 
Board charge from the general
-use bulletin board at the Riverside store 
violated Sec. 8(a)(1). There is no dispute that employees were permi
t-ted to post literature, including other union literature, on the bulletin 
boards without limitation.  Under these c
ircumstances, an employer 
may not selectively remove postings based on their content.  
Roll & 
Hold Warehouse & Distribution Corp
., 325 NLRB 41, 51 (1997), 
enfd.162 F.3d 513, 516 fn. 3 (7th Cir. 1998); and 
Jennings & Webb, 
Inc.,
 288 NLRB 682, 692 (1988).  T
he accuracy of the 
union™s message 
or the extent of its hyperbole is not relevant.  
Roll & Hold
, supra. 
Moreover, we find no support for the Respondent™s assertion that the 
literature had a tendency to cause workplace disruption. 
 except as modified  below
 and to adopt the recommen
d-ed Order as modified and set forth in full bel
ow.
3  Background
 The Respondent, 
MikLin
 Enterprises, Inc., operates 10 
sandwich shops in 
the g
reater Minneapolis
-St. Paul, 
Minnesota
 area 
as a franchisee of Jimmy John
™s, a n
a-tionwide fast food enterprise.
4  In October 2010, a repr
e-sentation election was held in a unit covering employees 
in all 10 
MikLin
 shops to determine whether employees 
wished to be represented by 
Charging Party
 Industrial 
Workers of the World (IWW or the Union)
.  Employees 
in the bargaining unit included in
-shop
 sandwich makers, 
delivery drivers, and persons in charge. 
 After losing the 
election 
by 
an 85Œ87 margin
, the Union
 filed election 
objections and related unfair labor practice allegations, 
which were settled on January 10 and 11, 2011
, respe
c-tively.
5    The relevant incidents in this case 
occurred from Jan
u-ary to March 2011.
6  They 
involve
, among other things, 
the Respondent
™s discipline of employees in response to 
the employees
™ public communications concerning their 
efforts to achieve paid sick leave. 
 Analysis
 1.  Discipline for participation in 
the 
Union
™s  ﬁSick Days
ﬂ campaign
7 Employees at MikLin were not provided paid sick 
leave for their own illnesses.  If they were too sick to 
work, they were required to seek and find replacements 
for their shift or
 risk receiving discipline.  Lack of paid 
sick leave was one of the issues employees raised with 
the Union during the organizing campaign.   In late Jan
u-3  We substitute a new Or
der and notice to conform to the violations 
found and to the Board™s standard remedial language.  We clarify that 
the 8(a)(1) allegations referenced in the judge™s Conclusions of Law, 
par
s. 1 through 4, were neither alleged nor found to have also violated 
Sec. 8(a)(3). 
 Consistent with our decision in 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361
 NLRB 
101
 (2014), 
the Order requires 
the 
Respondent 
to reimburse the discriminatees for the adverse tax cons
e-quences, if any, of receiving lump sum backpay
 awards, and to file a 
report with the Social Security Administration allocating the backpay to 
the appropriate calendar quarters
. 4  The record indicates there are approximately 40
Œ50 additional 
Jimmy John™s operations in the greater Minneapolis
-St. Paul 
area, and 
that there are approximately 1400 stores nationwide, the vast majority 
of which are also franchises.  
 5  Among other things, the settlement provided for setting aside the 
election and withdrawing the petition, with the provision that the R
e-spond
ent would agree to another election to be held within 30 days of a 
new petition™s filing in the period from 60 days to 18 months after the 
settlement. 
 6  Dates are in 2011
, unless otherwise indicated.
 7  For the reasons set forth in Member Johnson™s separ
ate opinion, he 
dissents from the majority™s analysis and legal conclusions in this se
c-tion.
 361 NLRB No. 27
                                                                                                                        284 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ary or early February, the Union placed identical posters 
about the sick leave policy on community bull
etin boards 
in the Respondent™s stores.  The poster displayed side
-by-side pictures of a sandwich, one described as made by 
a healthy Jimmy John™s worker and the other as made by 

a sick worker.  The poster stated, ﬁCan™t Tell the Diffe
r-ence? That™s too bad
 because Jimmy John™s workers 
don™t get paid sick days.  Shoot, we can™t even call in 

sick. We hope your immune system is ready because you 
are about to take the sandwich test . . . . Help Jimmy 
John™s workers win sick days.ﬂ  The poster provided co
n-
tact i
nformation for the Union.   The Respondent™s ma
n-agers removed the posters whenever they discovered 

them in their stores.
8  On March 10, four employees went to the office of 
Rob Mulligan, co
-owner and vice president of MikLin, to 
speak to him about the Resp
ondent™s sick leave policy.  
They gave Mulligan a letter from the Union asking for 
paid sick leave and indicating that MikLin™s lack of paid 
sick leave provided an economic incentive for employees 
to work when they were ill, which also allegedly posed a 
risk to public safety.  The letter further stated that the 
Union would like to meet with MikLin to discuss the 
policy.  If MikLin did not show a willingness to meet, 
the Union would post its Sick Days posters in MikLin™s 
stores and in public places citywide.
  The Union issued a 
related press release the same day, which included a copy 

of the Sick Days poster. 
 The Respondent declined to meet with the Union.
9  Consequently, on March 20, employees posted the Sick 

Days posters in MikLin™s stores and in public pl
aces in 
nearby blocks.  This version of the poster contained text 
in place of the Union™s contact information stating, ﬁCall 
the owner Rob Mulligan at [telephone number] to let him 

know you want healthy workers making your sandwic
h-es.ﬂ  Mulligan and other 
managers removed as many 
posters as they could find.  Two days later, the Respon
d-ent discharged six employees and issued written war
n-ings to three other employees for their participation in 

the poster campaign. 
 We agree with the judge, for the reasons fur
ther di
s-cussed below, that the discharges and warnings were 

unlawful because the disciplined employees™ particip
a-tion in the Union™s Sick Days campaign was protected 
activity.  It is well settled that e
mployees are protected 
under the 
ﬁmutual aid or protec
tion
ﬂ clause of Section 7 
when they seek to 
ﬁimprove their lot as employees 
8  The removal of the Sick Days posters from MikLin™s stores and 
public places was not alleged to have violated the Act. 
 9  There is no allegation that MikLin was
 under a legal obligation to 
meet with employees or the Union about their request for changes in 
the sick time policy.  
 through channels outside the immediate employee
-employer relationship.
ﬂ  Eastex, Inc. v. NLRB
, 437 U.S. 
556, 565 (1978).  
In 
the instant case, 
however, 
the R
e-spondent and 
our 
dissenting colleague
 contend that the 
communications
 were disloyal, 
and therefore unprotec
t-ed, under 
NLRB v. Electrical Workers Local 1229 (Je
f-ferson Standard)
, 346 U.S. 464 (1953)
.   In 
Jefferson Standard
, the 
Supreme Court 
upheld the 
Board™s determinatio
n that 
a broadcast company 
did not 
act unlawfully when it fired 
its technicians for 
distri
b-uting 
handbills that disparaged the quality of the comp
a-ny™s programming at a critical time in the initiation of its 

television service,
10 where ﬁthe attack 
related i
tself to no 
labor practice of the company
ﬂ and made no reference to 
working conditions.  
Id. at 476.  The Court emphasized 
that the handbillers took pains to separate their labor di
s-
pute from the attack on the company™s product, and that 
the attack focused
 on ﬁpublic policies of the company 
which had no discernible relation
ﬂ to the labor dispute.  
Id.  
 In 
analyzing whether employee 
communications 
to 
third parties exceed the protections of the Act under
 Jef-ferson Standard
, the Board has focused on 
whether the 
communications 
indicate that they
 are 
related to an ong
o-ing labor dispute and whether they 
are
 ﬁso disloyal, rec
k-less or malici
ously untrue as to lose the Act™
s prote
c-tion.
ﬂ  MasTec Advanced Technologies, 
357 NLRB 
103, 107 (2011)
.  As t
o disloy
alty, the Board 
additionally 
con-siders 
whether the 
communication
s were made at a 
ﬁcri
t-ical time
 in the initiation of 
the
 company™s
 business
ﬂ and
 whether they 
were so disparaging that they could be seen 
as 
ﬁreasonably 
calculated to harm the
 company™s 
reput
a-tion and reduce its income.
ﬂ  Valley Hospital Medical 
Center,
 351 NLRB 1250, 1252 (2007) (quoting 
Jefferson 
Standard
, 346 U.S. at 472), enfd. sub. nom. 
Service E
m-ployee Local 1107,
 358 Fed.Appx. 783 (9th Cir. 2009).
 11 10 The handbills read:
 Is Charlotte A Second
-Class City?
 You might think so from the kind of Television programs being pr
e-sented by the 
Jefferson Standard Broadcasting Co. over WBTV. Have 
you seen one of their television programs lately? Did you know that 
all the programs presented over WBTV are on film and may be from 
one day to five years old. There are no local programs presented by 
WBT
V. You cannot receive the local baseball games, football games 
or other local events because WBTV does not have the proper equi
p-ment to make these pickups. Cities like New York, Boston, Philade
l-phia, Washington receive such programs nightly. Why doesn™t th
e Je
f-
ferson Standard Broadcasting Company purchase the needed equi
p-ment to bring you the same type of programs enjoyed by other leading 

American cities? Could it be that they consider Charlotte a second
-class community and only entitled to the pictures now
 being presented 
to them?  
 Id. at 468.
 11 Although
 the timing of the communication
 is a factor the Board 
considers, it is not determinative in itself.
  The Board has 
                                                                                                                        JIMMY JOHN
™S 285 Applying the 
MasTec
 analytical framework we find, 
contrary 
to our dissenting colleague, that neither the 
posters nor 
the press release
 were shown to be so dislo
y-al, reckless, or maliciously untrue
 as to lose the Act
™s 
protection.
12 a.  The Communicatio
ns were Expressly R
elate
d  to an Ongoing Labor Dispute
 The Sick Days posters and press release by the Union 
were clearly related to the ongoing labor dispute co
n-cerning the employees™ desire for paid sick leave.  The 
posters announced that ﬁJimmy John™s workers don™t get 
paid sic
k days,ﬂ and appealed to the public to ﬁHelp 
Jimmy John™s Workers Win Sick Days.ﬂ  
While the 
post-ers and press release
 also suggested a
 potential risk to the 
public of eating food prepared by a sick employee, the 
communications clearly connected that risk to issues 
involved in 
the
 labor dispute, and their primary message 
was to seek support for the workers™ position in the di
s-pute
.  See, e.g., 
Mitchell Manuals
, Inc., 
280 NLRB 230, 
231 (1986) (although employees™ message was ﬁcouched 
in terms of criticism of Respondent™s operations, the 
thrust of the letter is the employees™ proposal for increa
s-
ing the professionalism of their jobsﬂ).  
Indeed, a
ny 
per-son viewing 
the posters
 and press release 
would 
reason
a-bly 
understand that the motive for the communications 
was to
 garner support for the campaign to improve
 the 
employees
™ terms and conditions of employment by o
b-taining paid sick leave
 rather than to disparage the R
e-spondent or its product
.  See 
Jefferson Standard
, 346 
U.S. at 468.  
 Having found that the posters and press release were 
directly linked to the ongoing labor dispute, the remai
n-ing issue is whether they lost protection based on rec
k-lessness, disloyalty, 
or malicious untruth.  
MasTec
, 357 NLRB 
103, 107; 
Allied Aviation Service Co. of New Je
r-sey, Inc.
, 248 NLRB 229, 231 (1980), enfd. mem. 636 
F.2d 1210 (3d Cir. 1980).
 b.  
The 
Communications were
 not Reckless or 
 Maliciously Untrue
 We agree with the judge th
at n
one of the statements in 
the posters or 
the 
press release
 was
 maliciously untrue 
and unprotected.  ﬁ
Statements are maliciously untrue and 
unprotected, if they are
 made with knowledge of their 
falsity or with reckless disregard for their 
truth or 
falsity
.  The mere fact that statements are false, misleading or 
found
 disloyal communications to be unprotected,
 even where they 
were not made at a critic
al time in a company™s business.
  See, e.g., 
Mountain Shadows Golf Resort
, 330 NLRB 1238 (2000).
 12 We do not rely on the judge™s comments regarding what the R
e-spondent might have done by way of a countercampaign, which we find 
immaterial. 
 inaccurate is insufficient to demonstrate that they are 
maliciously untrue.
ﬂ  MasTec
, 357 NLRB 
103, 107
 (in-ternal quotation marks and citations omitted). 
 See also
 Mitchell Manuals
, 280 NLRB 
at 232
 (rejecting conte
n-tion that the letter was unprotected even if it contained 
arguably false statements in the absence of evidence that 
they were deliberately or maliciously so because the ﬁfa
l-sity of a communication does not necessarily deprive it 
of 
its protected characterﬂ).
 Here, the statement in the posters and press release that 
ﬁJimmy John™s workers don™t get paid sick daysﬂ was 
factually accurate.  A
lthough the 
further 
statement
, ﬁshoot, we can
™t even call in sick
,ﬂ may 
not 
have 
pre-sented the en
tirety of the employer™s policy on sick days, 
it was an accurate characterization of the impact of that 
policy.  Significantly, it was a
n almost verbatim repet
i-tion of Jimmy John™s employee rule 11 (ﬁWe do not a
l-low people to simply call in sick!  NO EXCEP
TIONS!ﬂ).  
Further, under the Respondent™s attendance policy, 
sick 
employee
s who 
are unable to find a replacement were 
penalized
Šthey generally were required to 
work to 
avoid discipline
.13   Before commencing the Sick Days campaign, the U
n-ion
 conducted a survey in which the Respondent™s e
m-ployees were asked how often they worked while sick 
and why.  Employees reported that they worked while 
sick nearly 80 percent of the time, and they overwhel
m-ingly implicated the Respondent™s attendance polic
ies as 
the reason they did so.  Thus, 40 percent of employees 
who responded reported that they worked while sick b
e-cause they were unable to find a replacement, 30 percent 
reported that they could not afford to take unpaid time 
off, and 30 percent cited bo
th factors.  Moreover, e
m-ployees who participated in the Sick Days campaign te
s-tified without contradiction that they were personally 
directed to work while sick by supervisors or managers, 
when there was no one available to cover their shift.
 Thus, the po
ster and press release
 conveyed, and 
were
 intended to convey, the impression that employees felt 
compelled to work when they were sick because of the 
Respondent
™s attendance 
polic
ies; i.e., they were effe
c-tively denied the ability to call in sick
.  Because
 that i
m-13 On March 16, the Respondent implemented a new progressive 
disciplinary policy.  Under the new policy, no points are assessed if an 
employee does not report to work but finds a replacement.  One point is 
assessed if an employee calls his or her manager at 
least 
1 hour before 
their shift without finding a replacement.  Two points are assessed if an 
employee calls his or her manager less than an hour before the start of 
the shift.  Three points are assessed for a no call/no show.  Points are 
also assessed for
 tardiness.  Points accumulate on a rolling 12
-month 
basis, and an employee receives a disciplinary coaching for 1 point, a 
recorded verbal warning after accumulating 2 points, a written warning 
for 3 points, and is terminated after accumulating 4 points. 
                                                                                                                                                           286 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 pression is amply supported by the record evidence,
  the 
statement ﬁ[s]hoot, we can™t even call in sickﬂ falls far 
short of being maliciously false.  
MasTec
, 357 NLRB 
103, 108 
(ﬁAny arguable departures from the truth were 
no more than good
-faith mi
sstatements or incomplete 
statements, not malicious falsehoods justifying removal 
of the Act
™s protection.
ﬂ).14   Moreover, a
ny reasonable 
reader would recognize that the poster
™s message i
n-volves the kind of hyperbole expected and tolerated in 
labor disput
es.  
Jolliff v. NLRB
, 513 F.3d 600, 
611
Œ613 
(6th
 Cir. 2008)
 (court considers that members of society 
generally understand that speech made in public settings 
such as protests or strikes is likely to be rhetorical and 
exaggerated)
; Sierra Publishing Co. v. 
NLRB, 
889 F.2d 
210, 217 (9th Cir. 1989)
 (ﬁ[T]hird parties who receive 
appeals for support in a labor dispute will filter the i
n-formation
 critically so long as they are aware it is gene
r-ated out of that context.
ﬂ).     c.  The Communications 
were 
not 
ﬁSo Disloyal
ﬂ  as to Lose the Protection of the Act
 Finally, we find that the posters and press release were 
not so disloyal or recklessly disparaging as to warrant 

removal of protection for employees who participated in 

the Sick Days campaign
.  In 
Valley Hosp
ital Medical 
Center,
 supra, the Board summarized the disloyalty 
standard as follows:
  Statements have been found to be
 unprotected 
as 
disloyal where they are made at a critical time in the 
initiation of the company
™s business and where they 
constitute 
a sh
arp, public, disparaging attack upon 
the quality of the company
™s product and its business 
policies,
 in a manner reasonably calculated to harm 
the 
company
™s reputation and reduce its income. 
. . . The
 Board 
is careful, however,
 to distinguish b
e-tween dispa
ragement 
of an employer
™s product 
and 
the airing of 
what may be highly 
sensitive issues
. . . .  To lose the Act
™s protection as an act of disloyalty, 
an employee
™s public criticism of an employer must 
evidence a malicious motive.  
[351 NLRB at 1252 
(intern
al quotation marks and citations omitted).
]   Indeed, t
he Board will not find employee communications 
to third parties unprotected unless they are 
ﬁflagrantly di
s-loyal, wholly incommensurate with any grievance which 
[the employees] might have.
ﬂ  MasTec
, supra at 103, 108
.   In 
Professional Porter & Window Cleaning Co.
, 263 
NLRB 136, 136, 139 (1982), enfd.
 742 F.2d 1438 (2d 
14 As we have recognized, the ﬁmere labeling of [a communication] 
as libelous or slanderous cannot substitute for affirmative evidence of 
malice.ﬂ  
Cincinnati Suburban Press
, 289 NLRB 966, 967
Œ968 (1988) 
(while allegedly inaccurate, employee™s communicati
on was not suff
i-ciently reckless or maliciously untrue as to lose protection).
 Cir. 1983)
, for example, 
employees of
 a c
ustodial
 com-pany 
did not lose protection when they 
wrote
 to the
 own-ers of the 
nursing home 
they cleaned 
complaining that 
their
 employer was using 
inferior 
products
 and
 had taken 
away 
necessary supplies
, resulting in ﬁ
the floors 
[] not 
really being cleaned
ﬂ and 
ﬁth[e]
 facility 
[] deteriorating
,ﬂ where their purpose was to appeal to the building 
owner 
for support in their labor dispute, rather than to injure the 
employer by impugning its operations
.  Similarly, i
n Emarco, Inc.
, 284 NLRB 832 (1987)
, the Board found 
that remarks made by employees
 of a subcontractor
 to 
the general contractor 
about 
their employer, that ﬁ
these 
people never pay their bills 
. . .
 can™t finish the job 
. . . [are]
 no damn good
ﬂ and 
ﬁthis job is too big for them
,ﬂ were not so disloyal or
 reckless
 as to forfeit the Act™
s 
protection
 as they were made i
n the context of 
and e
x-pressly linked to 
a dispute 
over their
 employer
™s failure 
to make timely contributions to the union welfare and 

pension 
funds.  Id. at 833.  Although the remarks 
would 
tend to undermine the 
business
 relationship 
between the 
general contractor and the 
employer, the Board neverth
e-less found that they were protected, 
reasoning that they
 were 
ﬁnot in the nature of a persona
l attack unrelated to 
the . . .
 [employer
™s] labor practices.
ﬂ  
Id. at 834.  The 
Board further 
stated
 that 
ﬁemployee speech is often an
 essential means of achieving group goals and to deny 
protection to this type of activity would nullify the rights 
guaranteed by Section 7 of the Act.
ﬂ  Id.  
 As these cases demonstrate, 
ﬁconcerted activity that is 
otherwise proper does not lose its protec
ted status simply 
because [it 
is] prejudicial to the employer.ﬂ  
NLRB v. 
Circle Bindery, Inc.,
 536 F.2d 447, 452 (1st Cir. 1976)
.15  Even 
communications that raise highly sensitive issues 
such as public safety have been found protected where 
they are suffic
iently linked to a legitimate labor dispute 
and are not maliciously motivated to harm the employer
.  For example, in 
Five Star Transportation, Inc
., 349 
NLRB 42 (2007), enfd. 522 F.3d 46 (1st Cir. 2008), 11 
school bus drivers 
wrote
 letters urging a school 
commi
t-tee not to award a transportation contract to the company 
that submitted the lowest bid.  The Board found that le
t-15 It is well settled that concerted activity is not denied protection by 
the Act simply because it could have a detrimental impact on an e
m-ployer and thus could be characterized
 as disloyal.  Primary strikes and 
boycotts, for example, are normally within the ambit of Sec
. 7™s ﬁpr
o-
tected concerted activitiesﬂ notwithstanding the fact that their purpose 
is to cause economic harm to employers.  As stated in 
NLRB v. Peter 
Cailler Koh
ler Swiss Chocolates Co.,
 130 F.2d 503, 506 (2d Cir. 1942): 
 Such activities may be highly prejudicial to [the] employer; his cu
s-tomers may refuse to deal with him, he may incur the enmity of many 
in the community whose disfavor will bear hard upon him; bu
t the 
statute forbids him by a discharge to rid himself of those who lay such 
burdens upon him.  Congress has weighed the conflict of his interest 

with theirs, and has pro tanto shorn him of his powers.
                                                                                                                         JIMMY JOHN
™S 287 ters written by six of the drivers were protected
 Œ even 
though they warned that awarding the contract to the 
low
-bidder would compromis
e student safety
16Šbecause 
the references to student safety 
ﬁoccurred in the context 
of the drivers expressing their common employment 
concerns.
ﬂ  Id.
 at 47.
17  In affirming the Board, the court 
explained:  
  It is widely recognized that not all employee 
activity 
that prejudices the employer, and which could thus be 
characterized as disloyal, is denied protection by the 
Act. .
 . . Indeed, were harm or potential harm to the 
employer to be the determining factor in the . . .
 § 7 
protection analysis, it is do
ubtful that the legislative 
purposes of the Act would ever be realized.  
[522 F.3d 
at 53
Œ54.]  In the same vein, in 
Allied Aviation
, 248 NLRB 
at 230Œ231, the Board, with court approval, found that 
let-ters from a union steward to an airline claiming that hi
s 

employer
™s practices relating to the servicing and 
maintenance of ground vehicles created a safety hazard 
for airline personnel and customers were protected b
e-cause they were linked to ongoing grievances over e
m-ployee discipline.  In language that is equ
ally applicable 
to the instant case, the Board held that 
ﬁabsent a mal
i-cious motive [an employee
™s] right to appeal to the pu
b-lic is not dependent on the sensitivity of [the employer] 

to his choice of forum,
ﬂ  and the Board emphasized that a 
16 For example, driver Suzanne LeClair wrote, ﬁThere a
re several 
safety concerns with this company, which you have been made aware 
of, and you can™t put a dollar sign on safety.ﬂ LeClair predicted that if 

the company was awarded the contract that the drivers would lose all 
their benefits. She continued, ﬁWhat
 will you be left with? 
. . . 
 School 
bus drivers that don™t know your children or care if they get home 
safely, or in a timely fashion and poorly maintained busses!?ﬂ Driver 
Caron Rose told the school committee that based on her review of 
newspaper articl
es and conversations with former employees of the 
company that she had concerns about the safety of students if the co
m-pany was awarded the school bus contract. She then stated: ﬁI know 
this company had the low bid for the contract, but can a price be put 
on 

the safety and well being of our children?ﬂ Finally, driver Pauline Ta
y-
lor stated
: ﬁI have heard some stories about Five Stars drivers and how 
their company is runed [sic]. It really worries me. I am concerned about 
driving for Five Star and very concer
ned about letting my children ride 
on their buses.ﬂ Id. at 57
Œ58.
 17 In contrast, the Board found that letters written by five other dri
v-
ers were unprotected because they either failed to raise employment
-related concerns or 
used inflammatory language to de
scribe the comp
a-ny in a manner that suggested that the drivers intended to damage the 

company™s reputation.  Id. at 44
Œ47.  For example, driver Andrea 
MacDonald stated that the company was ﬁso reckless that they have 

employed alcohol abusers, drug offender
s, child molesters, and persons 
that have had their license suspended.ﬂ Similarly, driver Patty Grasso 
voiced her concern over ﬁthe incompetence and negligenceﬂ of the 
company™s management, and driver Donald Caouette criticized the 
company for being ﬁcarel
essﬂ in its hiring and for its poor reputation.  
Id. at 46
. contrary rulin
g ﬁwould effectively serve to preclude e
m-ployees from protesting safety matters through requests 
for assistance from third parties . . . particularly in the 
airline industry, [where safety] is by its very nature a 
potentially volatile issue.
ﬂ  Id. at 231.
18  See also 
Valley 
Hospital Medical Center, 
351 NLRB
 at 
1261 (finding 
protected employee statements at a press conference that 

due to short staffing at the hospital, 
ﬁYou don
™t get me
d-ications to patients on time.  They could be lying in their 
excrement for
 who knows how long.  You can
™t even do 
the basic things you want to do,
ﬂ where the intent was to 
pressure the employer to increase staffing).
 In protecting employee communications that are crit
i-cal of the employer or its product where the communic
a-tions r
elate to a labor dispute, the Board has adhered to 
the specific holding of 
Jefferson Standard
, supra, 
and its 
approach has been upheld by numerous courts.  
See, e.g., 

Sierra Publishing Co. v. NLRB
, 889 F.2d
 at 220 (
ﬁPro
d-uct disparagement unconnected to the
 labor
 dispute, 
breach of important confidences and threats of violence 

are clearly unreasonable ways to pursue a labor dispute.  
On the other hand suggestions
 that a company
™s trea
t-ment of its employees may have an effect upon the qual
i-ty of the company
™s products 
. . . are not likely to be u
n-reasonable particularly in cases when the addressees of 
the information are made aware of the fact that a labor 
dispute is in progress. . . . Each situation must be exa
m-ined on its own facts, but with an understanding
 that the 
law does favor a robust exchange of viewpoints.
ﬂ).  Ac-cord: 
Five 
Star Transportation., Inc. v. NLRB,
 supra
; Misericordia Hosp
ital
 Medical
 Center 
v. NLRB,
 623 F.2d 808, 814
Œ815 (2d Cir.
 1980
); 
Community Hosp
ital
 of Roanoke Valley, Inc. v. NLRB,
 538 F.2d 607, 610 (4th 
Cir. 1976) (distinguishing 
Jefferson Standard
 on ground 
18  We are not persuaded by the Respondent™s argument that the 
standard for disloyalty is different in the food industry compared to 
other businesses.  Although customers may be alarmed by a potent
ial 
health threat in the food industry, we cannot say that the public would 
be any less sensitive to inferences of safety problems in, for example, 
school bus transportation, 
Five Star
, supra, the aviation field, 
Allied 
Aviation
, supra, or health care sett
ings, 
Valley Hospital Medical Center
, supra.  In this regard, the Respondent™s (and our dissenting colleague™s) 
reliance on 
Coca Cola Bottling Works, 
186 NLRB 1050, 1054
Œ10
55 
(1970), enfd. in part 
466 F.2d 380 (D.C. Cir. 1972), 
is misplaced.  In 
Coca Cola
, statements were unprotected because the Board found they 
disparaged the quality of the product with the purpose of instilling fear 
in customers.  Since deciding
 Coca Cola
, Board law has developed 
considerably in its approach to the question of employee di
sloyalty.  
See discussion, supra.  Here, where the judge considered that the pos
t-ers™ message was closely tied to the employees™ interest in obtaining 
sick days, the labor dispute is made clear in the posters, and the posters 
were not shown to be malicious
ly untrue, the posters are protected.  We 
agree with the judge that, to the extent 
Coca Cola™s
 holding is inco
n-
sistent with 
Allied Aviation
 and subsequent cases, it has been implicitly 
overruled. 
                                                                                                                        288 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 that disparaging comments were
 ﬁdirectly related to pr
o-tected concerted activit
ies
 then in progress
ﬂ); NLRB v. 
Cement Transport, Inc.
, 490 F.2d 1024, 1029
Œ1030 (6th 
Cir. 1974), cert. denied 419 U.S. 828 (197
4) (
ﬁ[T]he 
most repulsive speech enjoys immunity provided it falls 
short of a deliberate or reckless untruth, so long as the 
allegedly offensive actions are directly related to activ
i-ties protected by the Act
 and are not so egregious as to be 
considered indefensible.
ﬂ) (internal quotation marks and 
citation omitted)
.  See
 also 
NLRB v. Washington Alum
i-num Co.
, 370 U.S. 9, 17 (1962)
 (interpreting 
Jefferson 
Stand
ard
).  
 We find that the posters and press release 
did not co
n-stitute disloyalty or reckless disparagement, as previou
s-
ly defined by Board and court precedent.  
First, t
here is 
no evidence that the communications were made 
ﬁat a 
critical time in the initiation
ﬂ of the Respondent
™s bus
i-ness.  
Jefferson Stan
dard
, 346 U.S. at 472.  Further, 
alt-hough the posters and press release shed unwelcome 
light on issues affecting public safety, they did not use 
inflammatory
 language,
 and their message did not stray 
from the context of the labor dispute.  In particular, 
the 
safety issue raised
Šemployees working while they are 
sick
Šwas directly related to and in furtherance of the 
ongoing dispute over the Respondent
™s failure to provide 
paid sick leave.  While the employees may have antic
i-pated that some members of the pub
lic might choose not 
to patronize the Respondent
™s restaurants after reading 
the posters or press release, there is no evidence that 
their 
purpose was
 to inflict harm on the Respondent, or that 
they acted recklessly without regard for the economic 
detrimen
t to the Respondent
™s business.  Rather, by ur
g-ing the public to 
ﬁHelp Jimmy John
™s Workers Win Sick 
Days,
ﬂ the employees demonstrated that they were mot
i-vated by a sincere desire to improve their terms and co
n-ditions of employment by obtaining a more flex
ible a
t-tendance policy that included paid sick leave.
  See, e.g., 
Professional Porter & Window Cleaning
, 263 NLRB a
t 139 (
employees 
demonstrated that their purpose was to 
appeal to the building owner
 for support in their labor 
dispute
 rather than to injure
 the
ir employer by impugning 
its operations).
 In reaching a contrary conclusion, our dissenting co
l-league cites
 a variety of 
circumstances
 that,
 in his view
, allow for the inference 
that the 
communications were 
disloyally and maliciously intended to harm t
he R
e-spondent, and are therefore unprotected under Board and 
court precedent.  N
one of the
 factors, however, wit
h-stands scrutiny, as each either lacks evidentiary support 
or is contrary to established law.  First, the dissent mai
n-tains that the ﬁcentral cl
aimﬂ of the posters was the ﬁfalse 
claim that it was impossible for employees to call in 
sick.ﬂ  As our discussion above makes clear, however, 
the statement remains well within the permissible bounds 

set by our case law.  
 Second, the dissent contends that
 the posters ﬁ
greatly 
exaggerated the potential public health problem
ﬂ and 
conveyed the message that ﬁcustomers are getting sick 
and will continue to get sick.ﬂ Yet the posters and press 
release did not allege that any sandwiches were actually 

contaminated
Šdespite our colleague™s gratuitous refe
r-ences to the ﬁcontaminated
-sandwich campaignﬂ
Šor that 
any customers became sick from eating sandwiches 

made in the Respondent™s shops.
19  Rather, they only 
suggest the realistic potential for illness resu
lting from 
the handling of food by workers who come to work while 

sick.
20   To support his position, our 
dissent
ing colleague
 also 
asserts that the poster
™s claim of a public health danger 
was not supported by 
ﬁstatistical proof or empirical ana
l-ysis.
ﬂ  Wit
h due respect t
o our colleague, this argument 
misconstrues the applicable standard
.  ﬁSpecificity and/or 
articulation are not the touchstone of union or protected 
concerted activity. . . . Once the concerted nature of the 
words is established 
. . . respond
ent ha[s] the burden to 
show that the words were published with the knowledge 

of their falsity or with a reckless disregard of whether 
they were true or false.
ﬂ  Diamond Walnut Growers
, 316 
NLRB 
36, 
47 (1995) (quoting 
Springfield Library 
& Mu-seum
, 238 NLRB
 1673, 1673 (1979)
.  In none of the re
l-evant cases did the Board or courts require empirical 
evidence in support of the employees™ claim, a new 
19 Our dissenting colleague claims support for his position 
that the 
posters exaggerated the potential public health risk and thereby ev
i-denced a malicious motive in the judge™s statement that ﬁ[g]iven R
e-spondent™s  record over a 10
-year period [of only two food
-borne ou
t-breaks] one could regard the risk of becomin
g ill by eating at one of 
Respondent™s shops to be infinitesimal.ﬂ  The dissent omits the se
n-
tence that immediately followed: ﬁHowever, it is also arguable that 
Respondent™s policies make it somewhat more likely that such an inc
i-dent could reoccur.ﬂ  The j
udge went on to find that employees who are 
ill are more likely to work while ill if they do not have paid sick leave 

or are required to obtain a replacement.  
 20 There is likewise no basis for the dissent™s claim that the posters 
evidenced a malicious mot
ive because they ﬁfailed to show any remot
e-ly reasonable correlation between the alleged health problem and the 
employer™s lack of paid sick leave.ﬂ  We are confident that the correl
a-tion was readily apparent to most readers.  It is widely recognized that 

infected food workers can spread a variety of foodborne pathogens.  As 
found by the judge in this case, 
ﬁ[t]he lack of paid sick leave provides a 
powerful economic incentive for employees to work when ill.ﬂ  Cons
e-quently, by providing paid sick leave or im
plementing a more flexible 
attendance policy, employers in the food service industry can reduce 
foodborne outbreaks.  See ﬁFoodborne Outbreaks: Preventing Future 
Outbreaks,ﬂ 
http://www.cdc.gov/foodsafety/outbreaks/prevention
-education/future.html
 (last visited on 6/11/2014) (ﬁ[e]ncouraging food workers not to work 
when they are ill . . . by providing paid sick leaveﬂ will reduce foo
d-
borne outbreaks).  
                                                              JIMMY JOHN
™S 289 standard urged by our dissenting colleague.  See, e.g., 
Allied 
Aviation
, supra; 
Five Star Transportation
, supra;
 and 
Valley Hospital 
Medical Center
, supra.  But, even 
if 
that were the standard,
 there
 is no lack of data establis
h-ing that
 the preparation and handling of food by sick 
workers poses a danger to public health.  
A 2011 study 
conducted by the U.S. Centers 
for Disease Control and 

Prevention (CDC) estimates that 48 million people (1 out 

of 6) get sick from eating tainted
 food every year, leading 
to 125,000 hospitalizations and 3000 deaths.
21  Norovirus 
is the leading cause of foodborne illness and a leading 

cause of hospitalizations and deaths.
22  ﬁMost often, food 
is contaminated [with norovirus] by infected food ha
n-dlers.
ﬂ23  Infected food handlers 
ﬁcan easily contaminate 
food and drinks
ﬂ causing outbreaks of norovirus and ot
h-er foodborne illnesses such as E. c
oli, salmonella, and 
shigella.
24  The dissent argues that ﬁ[t]he majority should not a
l-low the experience of other employers to serve as an e
f-fective justification for an evidence
-free allegation 
against this employer.ﬂ   However, this ignores evidence 
that the Respondent™s sandwiches have, on two separate 
occasions, been cited in State health department reports 

as the source of a public norovir
us outbreak, which i
n-vestigators determined was most likely caused by sick 
employees.  The dissent also contends that the standard 
applied by the majority ﬁleads to the Board simply su
b-stituting its preferences on the merits of an employer™s 
sick policies 
for the employer™s, in violation of the Act.ﬂ  
However, we do not hold that the Respondent was r
e-quired to give in to the employees™ demands, only that it 

could not lawfully discharge or discipline employees for 
engaging in the protected concerted activity
 at issue in 
this case.
 Finally, the Respondent and our dissenting colleague 
make much of the fact that the posters and press release 
do not consistently distinguish between franchisor Jimmy 
John
™s and the Respondent, a franchisee.  We fail to see 
how this
 evidences a malicious motive.  Although the 
sandwich shops are operated by the franchisee, they are 
held out and known as Jimmy John
™s.  Our dissenting 
colleague nevertheless asserts that by failing to disti
n-guish between the Respondent and the franchisor
, the 
21 See the CDC™s webpage ﬁ
CDC Estimates of Foodborne Illness in 
the United States
,ﬂ http://www.cdc.gov/foodbornebur
den/2011
-foodborne
-estimates.html
 (last visited on 6/11/2014).    
 22 Id.  
 23 ﬁCDC Estimates of Foodborne Illness in the United States
: Que
s-tions and Answers,ﬂ 
http://www.cdc.gov/foodborneburden/questions
-and
-answers.html
 (last visited on 6/11/2014).
 24 ﬁNorovirus: For Food Workers: Norovirus and Working with 
Food,ﬂ  http://www.cdc.gov/norovirus/food
-handlers/work
-with
-food.html (last visited on 6/112014).    
 employees maximized the threat of substanti
al and las
t-ing detriment to the Respondent™s reputation, and poss
i-bly ﬁeven threaten[ed] MikLin™s franchise relationship 
with Jimmy John™s.ﬂ  Whatever value such an argument 
might have in another case, it is
 inapposite here, for se
v-eral reasons.  First, it is well settled that the protection of 
the Act extends to employees™ concerted activities unde
r-taken on behalf of employees of a different employer
.  NLRB
 v. 
Peter Cailler Kohler Swiss Chocolates Co., 
Inc.,
 130 F.2d at 505
Œ506.  The Sick Days campaign was 
clearly intended to benefit in part employees of other 
employers, including employees of other Jimmy John™s 
franchises, by bringing to the public™s attention a 
ﬁmarked increase in workers unable to take sic
k leave.ﬂ
25  The press release thus states, ﬁ[t]he issue of working 
while sick has become a staple concern for countless 
workers in the service industry and beyond, accelerated 
by the turn to a fast food model without benefits or job 

security.ﬂ  Second, alt
hough Owner Michael Mulligan 
testified that the franchisor was aware of the posters and 

press release
 and that the Respondent was in communic
a-tion with the franchisor on a regular basis throughout the 
union campaign, the Respondent offered no evidence that
 the posters or press release undermined or damaged its 
relationship with the franchisor.  Finally
, to the extent 
the 
franchisor
 might have been 
concerned
 about damage to 
its 
brand caused by the posters and press release
, the di
s-sent fails to explain why
 it would
 retaliate against t
he 
Respondent, whose interests in the matter 
were 
clearly
 aligned with its own.
   In sum, we find that the employees involved in the 
poster campaign did not engage
 in disloyal, reckless, or 
maliciously untrue conduct.  
MasTec
, supra.  We ther
e-fore affirm the judge™s conclusion that the Respondent 

violated Section 8(a)(3) and (1) by discharging six e
m-ployees and disciplining three others because of their 

participation or perceived participation in the Union™s 

Sick Days poster cam
paign.
26   25 Although the October 2010 election was held in a unit limited to 
the Respondent™s employees, the Union campaigned nationwide and its 
membership was open to all Jimmy John™s employees.
 26  We also agree with the judg
e that 
Co-owner Rob Mulligan viola
t-ed Sec. 8(a)(1) when he solicited and encouraged employees to take 
down the Sick Days posters, which we find protected.  Such conduct by 
a high
-level supervisor chills employees™ exercise of their Sec. 7 rights.  
See, e.g
., Waco, Inc., 
273 NLRB 746, 749 (1984).
 Having found that the six employees were discriminatorily di
s-charged, we find it unnecessary to reach the General Counsel™s altern
a-tive argument that, even if the posters were not protected, the six were 
discharged 
in violation of Sec. 8(a)(3), because, as union leaders, their 
punishment was more severe than that given to the so
-called ﬁfoot 
soldiersﬂ of the poster campaign.
 We agree with the judge that the Respondent has not demonstrated 
that the discriminatees enga
ged in the kind of flagrant, postdischarge 
                                                                                                                       290 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 2.  
The Respondent
™s statements about Boehnke and 
 his involvement in the 
union campaign
 We affirm the judge™s finding that the Respondent vi
o-lated Section 8(a)(1) when Assistant Manager Rene 
Nichols encouraged employees, supervisors, and mana
g-ers to harass employee David Boehnke, a strong union 
supporter, by means of postings on the antiunion Fac
e-book page used by MikLin™s employees, including pos
t-ing Boehnke™s phone number and soliciting employees to 
call him.  As set forth in substantial detail
 in the judge™s 
decision, employees and managers engaged in conside
r-able disparaging, crude, and profane language related to 
the organizing activities, often at the expense of cowor
k-ers who supported the Union.  We agree with the judge 
that much of this ba
nter, if at times distasteful, was not 
unlawful, because it was either posted by nonsupervisory 

employees or was the kind of vituperative speech the Act 
tolerates during the heat of labor relations.
27  See 
Trailmobile Trailer, LLC
, 343 NLRB 95 (2004).  But,
 Supervisor Nichols™ encouragement of employees to ha
r-ass Boehnke in response to his involvement with the u
n-ion campaign went beyond the bounds of mere opinion 
or exuberance during the heat of a labor campaign.  Id.
 Moreover, in contrast to the judge, we f
ind the pos
t-ings by two other supervisors, Eddie Guerrero and 
Melissa Erickson, were also unlawful, because, similar to 
solicitations in the postings by Nichols, they encouraged 
employees to disparage employee Boehnke because of 
his union activity.  As the
 judge discussed, a former M
i-kLin employee Ben McCarthy, who had been fired for 
putting excrement in Boehnke™s coat pocket months ea
r-misconduct that might excuse 
the 
Respondent from its reinstatement or 
backpay remedial obligations.  
Hawaii Tribune
-Herald
, 356 NLRB 
661, 662
2Œ663
3 (2011)
, enfd. 677 F.3d 1241 (D.C. Cir. 2012).  More
o-
ver, no actio
ns that may have been taken after the employees were 
terminated would cause the employees™ involvement in the pretermin
a-tion Sick Days poster campaign to lose the Act™s protection. 
 27 In accord with the judge, we find that Nichols™ Facebook posting 
stating
 that if employees are sick of working sick, then she is sick of 
working with them, was not shown to be an unlawful threat, as it did 
not have a tendency to coerce employees; it was instead a response to 
the Union™s campaign slogan.  Further, we agree with
 the judge that the 
statements by person
-in-charge 
Sam 
Alarcon were not shown to be 
unlawful, due to an absence of proof regarding her supervisory status.
 In contrast to her colleagues, Member Schiffer would find that the 
comments by Rob Mulligan on the em
ployees™ antiunion Facebook 
page referring to Boehnke as the ﬁunibrownerﬂ were also unlawful, 

because they subjected a known union supporter to ridicule by the 
company co
-owner.  The Board may find vulgar personal attacks or 
humiliating insults against uni
on supporters to violate Sec. 8(a)(1), 
even absent an express call to action.  
Rankin & Rankin, Inc.
, 330 
NLRB 1026, 1037 (2000).  Here, Member Schiffer would find that 
Mulligan™s participation in the ongoing, public humiliation of Boehnke
 would reasonably interfere with, coerce, and restrain other employees 
who would fear similar treatment if they openly advocated for the U
n-
ion.  See 
Dayton Hudson Corp.
, 316 NLRB 477, 477, 483 (1995).
 lier, posted a picture of Boehnke on the antiunion Fac
e-book page that was altered significantly to reflect 
McCa
rthy™s hosti
lity toward Boehnke and the Union, and 
McCarthy™s excrement theme.  On the antiunion Fac
e-book page, Supervisor Eddie Guerrero commented on the 

altered Boehnke picture by posting, ﬁBahahaha [sic] omg 
[sic] this is great [sic] can we please post these ever
y-where [sic].ﬂ  Similarly, Supervisor Mellissa Erikson 
posted, ﬁBahahahahah! [sic] I love this, [sic] you [sic] 
should put these up everywhere [sic].ﬂ  We find 
Sears
, Roebuck 
& Co.,
 305 NLRB 193 (1991), which is cited by 
the judge to excuse these statements 
as ﬁdisparagement 
aloneﬂ of union officials, to be inapposite.  Although 
Boehnke was one of the leaders of the union effort, he 

was nevertheless an employee, subject to the authority of 
the Respondent™s supervisors and managers.
28  The s
u-pervisors™ encourag
ement of employees to disseminate 
widely this degrading picture of an employee leader of 
the Union would reasonably intimidate both Boehnke 
and other employees who would not want to be subject to 
the same kind of humiliation and ridicule, thereby di
s-
suadin
g them from supporting the Union.  
Dayton Hu
d-son Corp.
, 316 NLRB 477, 477
Œ478, 482
Œ483 (1995).  
On this limited issue, we reverse the judge and find these 
postings encouraging employees to harass Boehnke vi
o-lated Section 8(a)(1). 
 AMENDED 
CONCLUSIONS 
OF LAW The 
Respondent, MikLin Enterprises, Inc.
 d/b/a Jimmy 
John™s, 
has engaged in unfair labor practices affecting 
commerce within the meaning 
of 
Section 2(6) and (7) of 
the Act as follows:
 1. By Area Manager Jason Effertz and other agents 
removing union liter
ature from in
-store bulletin boards 
on which other material was generally posted without 
restriction 
at its Riverside store
, the Respondent violated 
Section 8(a)(1).
 2. By Assistant Manager Rene Nichols posting an e
m-ployee
™s telephone number on Facebook an
d soliciting 
other employees, supervisors
, and managers to call or 
text the employee about his protected activities
, the R
e-spondent violated Section 8(a)(1)
. 3. By Supervisors Eddie Guerrero and Melissa Eric
k-son encouraging employees to disparage an employ
ee 
union supporter on Facebook, the Respondent violated 
Section 8(a)(1).
  4. By 
co-owner Rob Mulligan 
soliciting and 
encoura
g-ing employees to remove union posters from property not 
belonging to 
the 
Respondent
, the Respondent violated 
Section 8(a)(1).
 28 In contrast to the judge, we do not find that Boehnke
™s union a
c-tivities make him a de facto union official.  
                                                                                                                                                           JIMMY JOHN
™S 291 5. By terminating the employment of Max Spec
ktor, 
David Boehnke, Davis Ritsema, Mike Wi
lklow, Erik 
Forman
, and Micah Buckley
-Farle
e on March 22, 2011
, the Respondent violated Section 8(a)(3) and (1)
. 6. By issuing final written warnings to Isaiah 
(Ayo
) Col
lins, Brittany Koppy
, and Sean Eddins on March 22, 
2011, the Respondent violated Section 8(a)(3) and (1).   
 ORDER
 The National Labor Relations Board orders that t
he 
Respondent, MikLin Enterprises, Inc.
 d/b/a Jimmy 
John™s
, Minneapolis, Minnesota, its offic
ers, agents, su
c-cessors, and assigns, shall
 1. Cease and desist from
 (a) Removing 
protected postings 
from bulletin boards 
or other areas on 
the 
Respondent
™s property on which 
other postings are generally allowed without restriction.
 (b) Soliciting
 employee
s, 
supervisors, or managers 
to 
contact employees 
who support the Industrial Workers of 
the World, or any other union, about the prounion e
m-ployees™ protected activities
.  (c) Soliciting
 employees
, supervisors, or managers
 to 
disseminate 
disparaging
 picture
s of prounion employees.  
 (d) Soliciting
 or encouraging the removal of
 protected
 postings from property not belonging to 
the 
Respondent.
 (e) Discharging, disciplining, or otherwise discrimina
t-ing against employees because they support the Industr
i-al Worke
rs of the World
, or any other union.
 (f) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectu
ate the policies of the Act.
 (a) Within 14 days from the date of the Board
™s Order, 
offer Max Specktor, David Boehnke, Davis Ritsema, 

Mike Wilklow, Erik Forman
, and Micah Buckle
y-Farlee 
full reinstatement to their former jobs or, if those jobs no 
longer ex
ist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 (b) Make Max Specktor, David Boehnke, Davis 
Ritsema, Mike Wilklow, Erik Forman
, and Micah Buc
k-ley
-Farlee whole for any lo
ss of earnings and other ben
e-fits suffered as a result of the discrimination against 
them, in the manner set forth in the
 remedy section of the 
decision.
 (c) Compensate 
Max Specktor, David Boehnke, Davis 
Ritsema, Mike Wilklow, Erik Forman
, and Micah Buc
k-ley-Farlee 
for the adverse tax consequences, if any, of 
receiving a lump
-sum backpay award, and file a report 
with the Social Security Administration allocating the 
backpay award to the appropriate calendar quarters. 
 (d) Rescind the unlawful written warnings issued to 
Isaiah 
(Ayo
) Collins, Brittany Koppy
, and Sean Eddins.
 (e) Within 14 days from the date of the Board
™s Order, 
remove from its files any reference to the unlawful di
s-
charges and written warnings
, and within 
3 days therea
f-ter notify the employees in writing that this has been 
done and that the discharges and written warnings will 
not be used against them in any way.
 (f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director
 may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of suc
h records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (g) Within 14 days after service by the Region, post at 
its stores in the Minneapolis, Minnesota area copies of 

the attached notice marked
 ﬁAppendix
 B.ﬂ29 Copies of 
the notice, on forms provided by the Regional Director 
for Region 18, after being signed by the Respondent
™s 
authorized representative, shall be posted by the R
e-spondent and maintained for 60 consecutive days in co
n-spicuous places
 including all places where notices to 
employees are customarily posted. In addition to physical 

posting of paper notices, the notices shall be distributed 
electronically, such as by email, posting on an intranet or 

an internet site, and/or other electroni
c means, if the R
e-spondent customarily communicates with its employees 

by such means. Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material. In the event 
that, during the pen
dency of these proceedings, the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employ
ed 
by the Respondent at any time since February 10, 2011.
 (h) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respo
ndent has taken to 
comply.
  MEMBER
 JOHNSON
, dissenting in part.
 29 We shall substitute a new notice to conform 
with 
Durham School 
Services
, 360 NLRB 
694
 (2014).
  If this Order is enforced by a jud
g-
ment of a United States court of appeals, the words in the notice 
rea
d-
ing ﬁPosted by Order of the National Labor Relations Boardﬂ shall read 
ﬁPosted Pursuant to a Judgment of the United States Court of Appeals 
Enforcing an Order of the National Labor Relations Board.ﬂ
                                                             292 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Section 7 of the Act does not confer on employees an 
unlimited right to disparage the quality of their emplo
y-er™s products with an intent to cause harm to their e
m-ployer™s reputation, or reduc
e its income, or with reckless 
disregard for such consequences of their actions, even if 
their efforts can be linked to a legitimate labor dispute.  
The doctrine that disloyalty in the context of a labor di
s-pute can remove the Act™s protection remains vali
d.  Ne
i-ther the Board, nor any court, has held otherwise.  Here, 
the Union™s ﬁcontaminated sandwichﬂ poster campaign 
purposefully disparaged MikLin Enterprises™ signature 

product in a manner that was out of all proportion to the 
alleged sick leave dispute 
involved.  The posters were 
clearly designed to attack the reputation and income of 

both MikLin 
and its national franchisor Jimmy John™s in 
the eyes of the public; or, at the very least, the posters 

demonstrated a reckless disregard for such inevitable, 

detrimental consequences.
1  Based on well
-established 
precedent, discussed below, MikLin was entitled to
 dis-cipline employees for their involvement in this unpr
o-tected part of the Union™s ﬁshock and aweﬂ publicity 
campaign and to encourage others, including 
employees, 
to remove the offending posters from public places.  
Therefore, I respectfully dissent from my colleagues™ 
contrary findings and I would dismiss the complaint all
e-gations based on this activity.
2 1 A copy of the Union™s poster was admitted as G
C Exh
. 45. It is r
e-produced as 
App
. A to this opinion
, with Rob Mulligan™s phone nu
m-ber redacted.  In this opinion, I describe and refer to the poster as the 
ﬁcontaminated sandwichﬂ poster.  My colleagues label my description 
ﬁgratuitous.ﬂ  I shall leave it to 
the viewers of the poster to determine 

whether my description is justified.  
 2 The General Counsel has argued in the alternative that, even if the 
posters were unprotected, the Respondent violated Sec. 8(a)(3) by 
discriminatorily terminating 
six
 union lea
ders for their participation in 
the contaminated
-sandwich sick leave campaign because their trea
t-ment was harsher than the discipline warnings given to three union 
ﬁfoot soldiers.ﬂ I would remand this issue to the judge for a full mixed
-motive analysis pur
suant to 
Wright Line
, 251 NLRB 1083, 1087
Œ1088 
(1980), enfd. 662 F.2d 899 (1
st Cir. 1981), cert. denied 455 U.S. 989 
(1982), approved in 
NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983).
 Regarding the allegedly unlawful statements on the antiun
ion Fac
e-book account, I find most of them to be noncoercive expressions of 
opinions about the Union™s campaign against MikLin, which are pr
o-
tected by Sec. 8(c) of the Act. I agree with my colleagues, however, 
that the statements made by employer representa
tives that encouraged 
employees to mock and ridicule union leader Boehnke were unlawful, 
because they had a reasonable tendency to coerce and restrain emplo
y-ees from participating in protected activity.  However, in agreement 
with Chairman Pearce, I affirm
 the judge™s finding that Rob Mulligan 
calling Boehnke a ﬁunibrownerﬂ was not unlawful.  Unlike the stat
e-ments we find unlawful, Mulligan™s ﬁunibrownerﬂ remark amounted to 
name
 calling that contained no threats, suggestions of futility, or calls
-to-action 
to harass Boehnke.  Although distasteful, the name
-calling is 
the kind of ﬁvituperative speechﬂ the Act tolerates in the heat of labor 
relations.  
Trailmobile Trailer, LLC
, 343 NLRB 95 (2004). 
 The Board™s disloyalty doctrine is still governed
 by the 
Supreme Court™s seminal decision in 
Electrical
 Workers 
Local 1229
 (Jefferson Standard
), 346 U.S. 464 (1953), in 
which the Court determined that employees  discharged 
for ﬁdetrimental disloyaltyﬂ to their employer were la
w-fully discharged for cause 
within the meaning of Section 
10(c) of the Act.  In 
Jefferson Standard
, television st
a-tion technicians sponsored or distributed handbills that 

made ﬁa sharp, public, disparaging attack upon the qual
i-ty of the company™s product and its business practicesﬂ a
t a critical time in the initiation of the station™s services, 

ﬁin a manner reasonably calculated to harm the station™s 
reputation and reduce its income.ﬂ  Id. at 471.  The Court 
affirmed the Board™s findings that the handbills made no 
reference to a labor
 dispute or appeal for public support 
in a pending dispute.  However, as the Board noted in a 

decision issued 3 years after 
Jefferson Standard
, the 
ﬁCourt
 concluded that even if the attack were not treated 
as 
‚separable
™ from the labor controversy, but instead 
were to be treated as a concerted activity of the kind i
n-tended to be embraced in Section 7, the 
means
 which 
were used by the responsible technicians (i. e., the public 
disparagement of the quality of the employer
™s product), 
‚deprived the attackers of the protection of that section, 
when read in the light and context of the purpose of the 

Act.
™ﬂ3  
In sum, the fact that employees™ public dispa
r-agement of an employer™s product or attack on its reput
a-tion is linked to 
a labor dispute does not totally immunize 

the employees™ conduct from discipline for disloyalty. 
 In 
MasTec Advanced Technologies, 
357 NLRB 103, 
107Œ108 (2011), the Board reaffirmed the standard, d
e-veloped in cases decided since 
Jefferson Standard
, that 
employee communications to the public in an effort to 
obtain support in their labor dispute are protected where 
the communication is overtly related to a labor dispute 

and ﬁthe communication is not so disloyal, reckless, or 
maliciously untrue as to lose the 
Act™s protections.ﬂ (ci
t-ing 
Mountain Shadows Golf Resort
, 330 NLRB 1238, 
1240 (2000)).
4  As indicated, the Board will first dete
r-In all other respects, I agree with my colleagues.
 3 Patterson
-Sargent Co.
, 115 NLRB 
1627, 
1630 (1956), quoting 
from 
Jefferson Standard
, 346 U.S. at 377
Œ378.  Relying on this aspect 
of the Court™s rationale, the Board in 
Patterson
-Sargent
 found that 
striking employees lost statutory protection by distributing handbil
ls to 
the public expressly referring to the strike and disparaging the quality 
of paint manufactured by the employer in their absence.  Accord
: Dia-
mond Walnut Growers v. NLRB
, 113 F.3d 1259, 1267 fn.
 8 (D.C. Cir. 
1997)(interpreting Court™s statement in 
Jef
ferson Standard
 as recogni
z-ing product disparagement campaign could be construed as separable 

unprotected attack on employer ﬁwhether or not it references the labor 
disputeﬂ)
.  4 In 
MasTec
, a group of technicians, who installed satellite television 
connections in customers™ homes, spoke on camera to the local news 

media about their employer™s newly imposed pay system that arguably 
                                                                                                                                                          JIMMY JOHN
™S 293 mine whether the communication reveals to the public 
that it is related to a labor dispute between the employer 
and the employe
es.  If so, the Board will still address 
whether the employees used any prohibited means evin
c-ing disloyalty, recklessness, or malicious untruth to fu
r-ther their otherwise protected cause.    
 I agree with my colleagues that the Union™s campaign, 
and the p
osters in particular, contained sufficient info
r-mation for the public to surmise that the posters were 
part of an ongoing labor dispute.  The posters referred to 
the employees™ desire for paid sick time, they suggested 

union involvement,
5 and they directly
 appealed for the 
public™s support.  Therefore, the contaminated
-sandwich 
posters met the threshold test of communicating to the 

public a sufficient link to a legitimate ongoing labor di
s-
pute.
  I disagree with my colleagues in their contention that 
ﬁnone o
f the statements in these communications were 
made with knowledge of their falsity or with reckless 
disregard for their falsity.ﬂ  The employees™ statement 

ﬁSHOOT, WE CAN
™T EVEN CALL IN SICK
,ﬂ made 
prominently on the disparaging posters, was empirically 

false.  (All caps in the original.) Employees could call in 
sick at any point.  The only condition imposed was that 

an employee calling in sick was required to find a r
e-placement for his or her shift.  The publishers of the 
posters, being employees well
-vers
ed in MikLin™s rule in 
this regard, knew that this statement was false and pu
b-lished it anyway.
6   encouraged them to mislead customers in order to receive premium pay 
and avoid being docked pay. They were terminated for
 participating in 
the on
-air criticism.  Applying the two
-step analysis, the Board found 
that the technicians did not lose the Act™s protection.   It is clear that all 
panel members regarded extant law as addressing the second
-step ana
l-ysis of proscribed m
eans in the disjunctive, mandating loss of statutory 
protection in the event employee product disparagement involved any 
one of the 
three
 proscribed means of pressuring an employer in a labor 
dispute.  Concurring Member Becker effectively conceded this in 
con-
tending that extant law and the interpretation of 
Jefferson Broadcasting
 be modified and narrowed to hold that employee speech ﬁexpressly and 
intimately linkedﬂ to a labor dispute should be found protected unless 

statements were untrue and made with act
ual malice.  357 NLRB 
103
, 115
Œ116
. 5 I note that the posters referred the public to a jimmyjohnsworkers 
website.  The actual name of the union involved here is the Industrial 
Workers of the World.
 6 That MikLin™s work rule as written did not ﬁsimplyﬂ allo
w one to 
call in sick, which the majority notes, is irrelevant to this analysis.  The 

obvious meaning of the rule is that employees could call in sick if they 
did something in addition to ﬁsimplyﬂ calling in sick.  More importan
t-ly, the rule, as it was adm
inistered during the daily work of the MikLin 
stores
Šand, as the employees and 
the U
nion fully knew
Šwas not a 
prohibition against calling in sick at all, as opposed to calling in sick 

without a replacement. In this regard, I note as well the following 
stat
ement in the  March 16, 2011 attendance policy communicated to 
all employees:  ﬁ*Absence due to sickness
ŠWith regard to absente
e-However, even were I to agree, as my colleagues a
p-parently do, that this one completely and knowingly false 
statement was permissible, rather than establishi
ng by 
itself malicious or reckless disregard for the truth, I still 

find the poster and its distribution unprotected for anot
h-er more fundamental reason.  I find that the statements in 
the poster, considered in their totality, were maliciously 
motivated wi
th the primary intent to injure MikLin™s 

business reputation and income, rather than to redress the 
employees™ sick leave grievance.  The employees i
n-volved with the Union in this poster campaign thereby 
clearly resorted to a means of protest so disloyal a
s to 
lose the Act™s protection. 
 In product disparagement cases, the Board takes care 
to distinguish between disparagement constituting unpr
o-tected disloyalty and the airing of what may be highly 

sensitive issues, such as safety matters, so as not to pr
e-clude employees from protesting safety matters through 
appeals for public assistance.  
Allied Aviation Services 

Co. of New Jersey, Inc.
, 248 NLRB 229, 231 (1980).   To 
this end, public criticism of an employer in the context of 
a labor dispute must evidence 
ﬁa malicious motiveﬂ to be 
found unprotected disloyalty.  Nevertheless, it is well 
established that employees lose the Act™s protection if 
their means of protest are ﬁ
flagrantly disloyal, wholly 
incommensurate with any grievances which they may 
ism due to flu
-like symptoms, Team Members are 
not allowed
  to work 
unless and until those symptoms have subsided for 24 hours.ﬂ
 The majority references the published results of a telephone survey 
created and conducted by the Union shortly before its sandwich poster 
campaign as evidence that the information in the poster and press r
e-lease was not maliciously false because employees
 had the impression 
they were compelled to work when they were sick. The judge did not 
mention this survey, for good reason.  The survey contained questions 
about how often employees were sick, how often they worked while 
they were sick, and why they did w
ork when sick.  The survey did not 
distinguish between illnesses such as flu that could be foodborne and 
any other type of illness, from headache to cancer. Further, there were 
only 34 respondents from a work
 force of 200 in 10 stores.  Twenty
-seven of tho
se respondents stated they were ﬁsickﬂ
Šagain, we do not 
know from what
Šsix times or fewer annually.  Twenty
-eight respon
d-
ents said they worked while ill 75 to 100 percent of the time.  Lacking 
any statistical cross
-reference between respondents to the firs
t question 
and respondents to the second question, the claim that employees work 
while ill 4 days a year is purely conjectural even as to the sample 
group,  and certainly not valid for the entire multistore MikLin work
 force.  Finally, 26 respondents repor
ted that they worked when sick, 
either because they could not afford the loss of pay, could not
 find a 
replacement, or both.  
If my colleagues and the Union are looking for 
some objective justification of the absolute claim that employees ca
n-
not call in si
ck, as opposed to why a small sampling of them chose not 
to do so, then I believe they need to look elsewhere.  Even less persu
a-sive is the majority™s passing reference to vague anecdotal testimony, 
also not mentioned or credited by the judge, that one or 
two employees 
who participated in the Sick Day campaign were personally directed to 
work while sick by supervisors and managers when no one else was 
available to cover their shifts. 
                                                                                                                                                                                            294 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 have, and m
anifested by public disparagement of the 
employer
™s product or undermining of its reputation
.ﬂ   
Five Star Transportation, Inc.
, 349 NLRB 42, 44
Œ47 (2007), enfd. 522 F.3d 46 (1
st Cir. 2008)
, citing 
Veeder
-Root Co
., 237 NLRB 1175
, 1177
 (1978).
  In other words, 
a disloyal malicious intent may be inferred from the ci
r-cumstances of a particular protest. That is the situation 
presented here. 
  It must be borne in mind that, as stated by the court in 
Diamond Walnut Growers
, supra, ﬁwhen a union clai
ms 
that a food product produced by a struck company is a
c-tually tainted it can be thought to be using the strike 
equivalent of a nuclear bomb; the unpleasant effects will 
long survive the battle . . . .  The company™s ability to 

sell the product, even if t
he strike is subsequently settled, 
could well be destroyed.ﬂ  113 F.3d at 1266.   In this 

case, unlike in 
Diamond Walnut
, there was no strike, and 
the labor dispute involved a single issue of paid sick 
leave.  Yet, the employees displayed posters
 alleging 
serious 
public health safety dangers in the preparation of 
Jimmy 
John™s
 sandwiches, Mik
Lin™s signature product
 and most likely its primary source of revenue
.  In this 
context, the Union and employees supporters™ use of the 

tainted food product ﬁnuclear bom
bﬂ was 
so incomme
n-surate with the 
sick leave 
grievance as to show that the 
purpose was to harm the employer in a manner unrelated 
to the labor dispute.
   The malicious motivation for disloyal disparagement 
becomes even more obvious when considering several
 additional factors.  First, as noted, supra, a central claim 
of the posters was the false claim that it was impossible 
for employees to call in sick.  Second, the posters greatly 
exaggerated the potential public health problem.   Third, 
in reference to th
is exaggeration, the posters failed to 
show any remotely reasonable correlation between the 
alleged health problem and the employer™s lack of paid 
sick leave. 
 As to the foregoing two issues, the administrative law 
judge himself trenchantly noted:
  One cou
ld argue that two cases
 of foodborne di
s-ease in 10 years when Respondent has made 6 mi
l-lion
 sandwiches renders any correlation between R
e-spondent™s sick leave policy and foodborne illness to 

be 
so improbable 
that the Union™s posters should be 
unprotected. 
Moreover, there has been 
no direct co
r-relation established 
between these incidents and the 

absence of sick leave.  Given Respondent™s record 
over a 10
-year period, one could regard the risk of 
becoming ill by eating at one of Respondent™s shops 
to be 
infin
itesimal.
  See judge
™s decision,
 infra, at
 307
 (notes omitted; emphasis 
added).
 Yet, the judge did not arrive at the logically inescap
a-ble conclusion from these incisive observations.  A de
v-astating direct attack on an employer™s product quality 
that would
 fail even the most basic notions of statistical 
proof or empirical analysis does not suddenly become 

protected conduct simply because it is made in the co
n-text of a labor dispute.  Instead, portraying an ﬁinfinite
s-
imal riskﬂ as a clear and present danger 
to public health 

strongly signals that the motivation for the attack is ma
l-ice and that the disparagement is unprotected under the 
Act.
  Here, the majority™s approach gets the relationship b
e-tween empirical facts and disloyalty precisely backwards.  
The ma
jority initially argues that such evidence of truth 
or untruth of employee allegations is immaterial to a 
finding of employee disloyalty.  But that disavows h
u-man experience.  An employee who is willing to make 
up allegations out of whole cloth against his
 or her e
m-ployer is obviously far more disloyal, in any meaningful 
sense of that word, than one who acts upon a reasonable 
but mistaken belief.  Thus, the empirical facts, as related 

to the actual employer at issue, are extremely important 
to the disloyalt
y prong of the 
Jefferson Broa
dcasting
 test.
 Perhaps understanding that factual accuracy is inextr
i-cably tied in with loyalty/disloyalty, the majority then 

argues that the thrust of the employees™ claims is su
p-portable generally.  In other words, if some 
generalized 

experience (and the guidance of the Centers for Disease 
Control (CDC)) shows that sick workers can contaminate 
food, then that is enough to find that the employees were 
basically loyal, or at least not disloyal enough to lose the 
protection of 
the Act.  But there are several major pro
b-lems with this approach.  
 First, the fact that, in general, foodborne illness is o
f-ten transferred by the habits of food handlers is beside 
the point.  There is no record evidence that 
MikLin
™s at-tendance policy
 caused any customer to become ill
Šever.  The majority should not allow the experience of 
other employers to serve as an effective justification for 

an evidence
-free allegation against this employer.  S
e-cond, the majority™s allowance of 
post hoc 
justificatio
ns 
based on facts unconnected with the employer at issue 

creates, in effect, a ﬁsafe harborﬂ for disparaging an e
m-ployer™s products or services, no matter how far afield 
from the reality of the employer at issue, as long as the 
employees at 
some
 point afte
rwards come up with 
some
 tenuous connection to the employer or its general indu
s-
  JIMMY JOHN
™S 295 try.
7   
Third, divorcing an employer
-specific evaluation 
of factual accuracy from the overall loyalty/disloyalty 
analysis simply puts the Board in a place where it should 
not b
e: evaluating the merits of the employees™ demands 
overall.  At best, this leads inexorably to making policy 
judgments based on appeals to authority (i.e., the Centers 
for Disease Control studies) or some subjective vision of 
general industry practices.  A
t worst, it leads to the Board 
simply substituting its preferences on the merits of an 
employer™s sick policies for the employer™s, in violation 
of the Act.
8 In defense of their contrary position, my colleagues a
s-
sert that the posters and the press release
 ﬁdid not state or 
even imply that the health risk was ‚serious,™ﬂ and that 

the posters did not allege that any sandwiches were act
u-ally contaminated or that any customers had become ill 

from eating sandwiches made at the Respondent™s shops. 
They further a
ssert that the poster did not use inflamm
a-tory language.  Their arguments demonstrate that they do 
not see the forest for the trees.  The first sentences of the 
March 10 press release state, ﬁSick of working sick, t
o-day Jimmy John™s Workers Union blows the
 whistle on 
unhealthy working conditions and demands a change in 
sick day policy.  As flu season continues, the sandwich 
makers at this 10
-store franchise are sick and tired of 
putting their health and the health of their customers at 
risk.ﬂ  The thrust of
 the message is that the lack of paid 
sick time actually puts customers at risk for the flu, 
which is a serious illness.  The poster presents images of 

two sandwiches that occupy half of the page, one of 
which, the poster asserts, was made by an ill worker
. The 
poster also states, ﬁWE HOPE YOUR IMMUNE 
SYSTEM IS READY BECAUSE YOU™RE ABOUT TO 
7 Contrary to my colleagues™ assertion, I do not ignore that 
State 
health
 department investigations, occurring in 2006 and 2007 (
4 and 
5 years before the incidents at issue in this case), determined that food 
then prepared by 
the 
Respondent™s workers was likely responsible for 
gastroenteritis.  But these facts do not diminish t
he completely specul
a-tive nature of the employees™ sandwich campaign for several reasons.  

To begin with, incidents that happened that long ago
Šwith millions of 
sandwiches made in the interim with no problems
Šdo not support an 
allegation of ongoing, curren
t sandwich contamination, especially 
when, as the judge related, the most recent health department investig
a-tion ﬁnoted overall compliance with food code requirements and no 
critical violations.ﬂ  Moreover, neither investigation implicated the sick 
leave p
olicy in any way.   Finally, and most tellingly, there is no record 
evidence that the employees created the sandwich campaign actually 
knowing of and relying upon the 4
-5-year
-old investigations.  See, 
judge™s decision, infra, at 
fn. 11.  
 8  Here, there a
re two problems.  The Board would impermissibly 
translate the employer™s views concerning the perceived disloyalty into 
an unfair labor practice in violation of Sec
. 8(c).  Moreover, it would 
also undermine the policies behind Sec
. 8(d), insofar as the Board 
would be putting a thumb on the scale in favor of the employees™ pr
o-
posal, which it could not do even if they had a 
bonafide 
9(a) or 8(f) 
bargaining representative. 
 TAKE THE SANDWICH TEST.ﬂ (All caps in the orig
i-nal.)  My colleagues™ characterization that the posters 
ﬁonly suggest the potential for illnessﬂ from workers who 
come to 
work sick is a convenient whitewashing of the 
facts.  The poster does not ﬁsuggestﬂ that the second 
sandwich potentially could have been made by an ill 
worker
Šit states that it 
was
 made by an ill worker. The 
poster does not ﬁsuggestﬂ that the sandwich pote
ntially 
could pose a risk, it states that the customer™s immune 
system 
is about to be challenged.  Finally, the demand 
letter that the Union presented to the Respondent™s ow
n-ers, the Mulligans, on March 10, which was attached to 
the press release along wit
h a copy of the poster, asserts 
anecdotally that employees actually work while they are 
sick and that they put customers at risk by doing so.  It 
further states that, ﬁJimmy John™s is a restaurant that 
thrives on a ‚clean™ image, offering fresher foods, an
d a 
sparkling atmosphere.  By working sick, we are jeopar
d-izing the entirety of that image and risking public saf
e-ty.ﬂ  The message of the Union™s publicity campaign is 
purposeful and abundantly clear:  MikLin™s attendance 
policy puts customers at risk, an
d, if it is not changed, 
customers are getting sick and will continue to get sick. 
The Union™s tactic of making the demand for a change in 
the attendance policy at the same time it issued the press 
release attaching the letter and the poster reflects its 
campaign strategy to inflict harm based on a wholly e
x-aggerated, if not entirely concocted revelation of a public 
health risk
 specific to MikLin, without regard to how the 
Mulligans responded to its demands. In contrast to my 
colleagues, I find this languag
e unreasonably inflamm
a-tory, and the message beyond the Act™s protection.
 Fourth and finally, the posters intentionally enmeshed 
the franchisor in the dispute, inaccurately implying that it 
was the franchisor that was responsible for the issues.  

The poste
rs identified franchisor Jimmy 
 John™s, with a 
nationwide network of over 1400 stores, rather than the 

employer MikLin, a local franchise operator of 10 stores, 
as the target.
9  Despite having revealed in the March 10 
press release that they knew that the 
Mulligans™ oper
a-tion was a small franchise, the Union had employees 
plaster the contaminated
-sandwich posters around the 
Twin Cities 10 days™ later, knowingly confusing the su
b-ject of the posters. Thus, the posters maximized the 
threat of substantial and l
asting detriment to MikLin™s 
9  Although the Respondent™s ﬁRules of Employment,ﬂ which refe
rs 
to the attendance policy, is printed with a Jimmy John™s™ logo, there is 
no showing that Jimmy John™s™ many franchisees had a standard sick 
leave policy in common with MikLin.  The March 10 press release 
refers to a 10
-store franchise and mentions the M
ulligans, but it also 
repeatedly refers to the employer as Jimmy John™s and never identifies 

MikLin Enterprises.  
                                                                                                                        296 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 reputation and income.  The Union would reasonably 
have understood that the damaging message in the pos
t-ers could cause tension or even threaten MikLin™s fra
n-chise relationship with Jimmy John™s. 
 The facts of this case closely parallel those in 
Coca 
Cola Bottling Works, Inc.,
 186 NLRB 1050 (1970), cited 
by the Respondent, in which the Board determined that 
preparation and distribution of a leaflet entitled ﬁHealth 

Warningﬂ by striking employees was
 unprotected, b
e-cause it consisted of public disparagement of the e
m-ployer™s product.  The leaflet advised the public to b
e-
ware ﬁthat 
empty Coca Cola bottles often serve as colle
c-tors of foreign matter
ﬂ that replacement employees might 
overlook.  Id. at 10
54.  The Board agreed with the 

judge™s finding 
that 
ﬁthe main thrust of the leaflet was to 
create fear in the public
™s mind that drinking Coca Cola 
would be harmful to the health of the purchaser because 

of the presence of foreign objects such as roaches a
nd 
mice in the bottles.
ﬂ Id.  Likewise, the main thrust of the 
contaminated
-sandwich posters is to shock the public and 
create a generalized fear that consuming MikLin™s san
d-wiches will cause illness.  Although the leaflets in each 

case were not technicall
y untrue in all respects, they 
showed a reckless disregard for the effects of their me
s-

sage.    In both cases, the communications display a lack 
of a good
-faith concern for public safety, despite their 
purported warnings.  In neither case does Board law 

permit the employees to hide behind their labor dispute 
to justify such detrimental disloyalty to their employers 
when resorting to reckless disparagement of the emplo
y-ers™ products. 
 My colleagues adopt the judge™s pronouncement that 
Coca Cola
 has been effe
ctively overruled by 
Allied Avi
a-tion
, supra.  I disagree.  I find nothing inconsistent b
e-tween the holdings of these two cases, and I find the 

holding in 
Coca Cola
 to be consistent with the case law 
as it has been applied both before and after 
Allied Avi
a-
tion
.  In that case, a shop steward, acting on behalf of 
airplane mechanics, complained in two letters to custo
m-ers (airport and airline representatives) about the e
m-ployer™s work rules that allegedly posed potential safety 

hazards to the employees and the 
public.  Id. at 229
Œ230.  
The Board found the complaints to customers bore a su
f-ficient relationship to a labor dispute.  Id. at 231.  Then, 
in determining whether the shop steward™s complaints 
went beyond the Act™s protection, the Board considered 

that, a
lthough the employer would no doubt prefer to 
keep safety issues out of the public eye, nothing in the 

letters rose to the level of public disparagement nece
s-sary to deprive otherwise protected activities of the Act™s 
protection.  Id.  In so doing, the Boa
rd implicitly rejected 
the judge™s finding that the safety concerns were not 
made in good faith.  Although the Board took great care 
to distinguish between disparagement and the airing of 
what were surely sensitive issues, it certainly did not 
conclude tha
t any and all appeals to the public that pu
r-port to raise safety issues are always protected.  Id.  To 
the contrary, the Board continues to carefully distinguish 
between unprotected disparagement and good
-faith e
f-forts to protest safety matters and other s
ensitive issues 
through requests for assistance from third parties.  Id.
 The Board™s holding in 
Five Star Transportation, Inc.
, 349 NLRB 42, 44
Œ47 (2007), enfd. 522 F.3d 46 (
1st
 Cir. 
2008), illustrates the careful application of the longstan
d-ing test for 
assessing product disparagement in the co
n-text of a labor dispute.  In 
Five Star
, employees of a pr
e-decessor bus company sent letters to the school district 
during the bidding process for a school bus service co
n-tract. The letters were critical of Five Sta
r and urged the 
school district to either select the predecessor company 

for the contract or require any new company to honor 

current terms and conditions of employment.  After b
e-ing awarded the contract, Five Star™s owner refused to 
hire any applicants wh
o had sent letters to the school 
district.  The Board considered the content of each letter 
and determined that some letters were protected, but that 
others were unprotected because they ﬁcriticize[d] and 

disparage[d] the business reputation of the Respond
ent in 
ways that go beyond complaints about terms and cond
i-tions of employment.ﬂ Id. at 45.  The employees who lost 

the Act™s protection referred in their letters to stories 
from 7
-year
-old newspaper articles using inflammatory 
and exaggerated language tha
t disparaged Five Star™s 
reputation by asserting it hired child molesters and alc
o-holics, and that it had a shoddy safety record.  These 

claims were wholly disproportionate to the issues in their 
labor dispute.   As was the case in 
Coca Cola
, supra, the 
fact that, at its core, the employees™ statements in 
Five 
Star
 were not shown to be untrue did not save the co
m-munications from their loss of protection.  The flagrantly 
disloyal attitude employees demonstrated in attacking the 
employer™s reputation with a p
redictable harmful ou
t-come, caused the otherwise protected conduct to lose the 
Act™s protection.
 The Ninth Circuit has stated that ﬁthe disloyalty stan
d-ard is at base a question of whether the employees™ e
f-
forts to improve their wages or working conditions
 through influencing strangers to the labor dispute were 
pursued in a reasonable manner under the circumstan
c-es.ﬂ  
Sierra Publishing Co
., 889 F.2d 210, 220 (9
th Cir. 
1989).  Contrary to the judge™s analysis, the court™s re
a-soning fits squarely within the c
onsistent line of Board 
precedent holding that there is a point when product di
s-
paragement in connection with a labor dispute is so 
pur-  JIMMY JOHN
™S 297 sued in a reasonable manner under the circumstances.ﬂ  
Sierra Publishing Co
., 889 F.2d 210, 220 (9
th Cir. 1989).  
Contrar
y to the judge™s analysis, the court™s reasoning 
fits squarely within the consistent line of Board prec
e-dent holding that there is a point when product dispa
r-agement in connection with a labor dispute is so disloyal 
as to warrant rem
oval of statutory prote
ction.  
Adherence 
to this precedent is mandated by Section 10(c), 
 as interpreted by the Supreme Court in 
Jefferson Stan
d-ard
, supra.  It is consistent with the Board™s overarching 
policy to maintain labor relations stability.  It is co
n-sistent as well with
 the indisputable right of employers to 
maintain discipline and production in their workplace.  
When, as here, employees publicly disparage their e
m-ployer™s product in a manner that is not reasonably rela
t-ed to their labor dispute and manifests a primary m
ali-cious purpose to inflict maximum harm on their emplo
y-er™s business, the employer is entitled to discipline them 
for disloyalty.  That is what Respondent MikLin legit
i-mately did. 
 In sum, I would find that MikLin did not violate the 
Act by disciplining 
employees because of their particip
a-tion in this unprotected disparagement
, by removing the 

posters, or by encouraging employees to remove the 
posters.  I respectfully dissent from my colleagues™ fai
l-ure to dismiss the complaint allegations relevant to thes
e actions.
    298 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Appendix A
        JIMMY JOHN
™S 299  APPENDIX
 B NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the 
United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain wi
th us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 remove 
protected postings 
from bulletin 
boards or other areas on 
our property on which other postings 
are generally allowed without restriction
. WE WILL NOT
 solicit
 employees, supervisors, or ma
n-agers to contact 
you a
bout 
your activities in support of 
the Industrial Workers of the World, or any other union. 
 WE WILL NOT
 solicit
 employees, supervisors, or ma
n-agers to disseminate degrading pictures of 
you because 
you support the Industrial Workers of the World, or any 

other union
.   WE WILL NOT
 solicit
 or encourage the removal of pr
o-tected
 postings or literature from property
 not belonging 
to us.
 WE WILL NOT
 discharge, discipline, or otherwise di
s-criminate against any of you, because you support the 
Industrial Workers of the World
, or any other union.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerc
e you in the exercise of the rights 

guaranteed you by Section 7 of the Act.
 WE WILL
, within 14 days from the date of th
e Board™s
 Order, offer Max Specktor, David Boehnke, Davis 
Ritsema, Mike Wilklow, Erik Forman
, and Micah Buc
k-ley
-Farlee full reinstatement
 to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
h-er rights or privileges previously enjoyed.
 WE WILL
 make Max Specktor, David Boehnke, Davis 
Ritsema, Mike Wilklow
, Erik Forman
, and Micah Buc
k-ley
-Farlee
 whole for any loss of earnings and other ben
e-fits resulting from their discharge, less any net interim 
earnings,
 plus interest compounded daily. 
 WE WILL
 compensate 
Max Specktor, David Boehnke, 
Davis Ritsema, Mike 
Wilklow, Erik Forman
, and Micah 
Buckley
-Farlee
 for the adverse tax consequences, if any, 
of receiving a lump
-sum backpay award, and 
WE WILL
 file a report with the Social Security Administration all
o-
cating the backpay awards to the appropriate calendar 

quar
ters. 
 WE WILL
 rescind the written warnings given to Isaiah 
(Ayo
) Collins, Brittany Koppy
, and Sean Eddins.
 WE WILL
, within 14 days from the date of th
e Board™s
 Order, remove from our files any reference to the unla
w-ful discharges of Max Specktor, David Bo
ehnke, Davis 
Ritsema, Mike Wilklow, Erik Forman
, and Micah Buc
k-ley
-Farlee and the written warnings issued to Isaiah 
(Ayo
) Collins, Brittany Koppy and Sean Eddins. 
 WE WILL
, within 3 days thereafter, notify each of them 
in writing that this has been done an
d that the discharges 
or written warnings will not be used against them in any 
way.
 MIKLIN 
ENTERPRISES
, INC
. D/B/A JIMMY 
JOHN
™S  
The Board™s decision can be found at 
www.nlrb.gov/case/18
ŒCAŒ019707
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
    Florence I. Brammer, Esq., 
for the General Counsel.
 Michael A. Landrum 
and
 Mary G. Dobbins, Esqs. (Landrum 
Dobbins, LLC), 
of Edina, Minnesota, for the Respondent.
 Timothy J. Louris, Esq. (Miller, O™Brien Cummins, PLLP), 
of 
Minneapolis, Minnesota, for the Charging Party.
 DECISION
 STA
TEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge.  This case 
was tried in Minneapolis, Minnesota, on February 14
Œ15, 2012.  
The Industrial Workers of the World filed charges on March 7, 
24, and April 22, 2011.  The General Counsel issued a con
sol
i-dated complaint and notice of hearing on November 9, 2011.  
In this complaint, the General Counsel alleges Respondent 

violated Section 8(a)(3) and (1) of the National Labor Relations 
Act (the Act) by terminating the employment of Erik Forman, 
Mike Wilk
low, Davis Ritsema, David Boehnke, Max Specktor, 
and Micah Buckley
-Farlee on March 22, 2011, and issuing 
 300 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 written warnings the same day to Isaiah (Ayo) Collins, Sean 
Eddins, and Brittany Koppy.  Respondent contends that it te
r-minated and/or disciplined thes
e employees for conduct that is 
not protected by the Act.  At least part of the conduct in que
s-tion was posting flyers near Respondent™s restaurants sugges
t-ing that customers might get sick by eating one of Respon
d-ent™s sandwiches due to Respondent™s lack 
of paid sick leave.
 The General Counsel also alleges that Respondent violated 
Section 8(a)(1) of the Act through its agents who posted ant
i-union messages on a Facebook page that could be accessed by 
the public, or at least anyone with a Facebook account.  
Some 
of these postings disparaged prounion employee David 
Boehnke.  Another, by co
-owner Rob Mulligan, encouraged 
employees and managers to take down the Union™s ﬁsick dayﬂ 
flyers which were posted outside of Respondent™s restaurants.  
Another allegation i
n the complaint states that one of Respon
d-ent™s managers removed union literature from a public bulletin 
board inside one of the restaurants.  Finally, the General Cou
n-sel alleges that Respondent™s owner illegally interrogated an 
employee about the union s
ympathies of another employee.
 On the entire record,
1 including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party 
Union, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent, MikLin Enterprises, a corporation, operates 10 
Jimmy John™s sandwich shops in the Minneapolis
-St. Paul area 
as a franchisee, where it annually derives gross revenues in 
excess of $500,000 and purchases and receives goods at the
se 
facilities valued in excess of $50,000 from outside the State of 
Minnesota.  Respondent admits, and I find, that it is an emplo
y-er engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act and that the Union, the International 

Work
ers of the World (IWW), is a labor organization within the 
meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 Respondent owns and operates 10 Jimmy John™s sandwich 
shops in the Minneapolis
-St. Paul area.  There are 40
Œ50 other 
Jimmy Jo
hn™s establishments in this area owned and operated 
by others and approximately 1400 Jimmy John™s shops natio
n-wide.   The Union, the International Workers of the World, 
began to organize MikLin™s shops as early as 2007.  The ca
m-paign went public in Septemb
er 2010.  On October 22, 2010, a 
repre
-sentation election was conducted in a unit covering all 10 
MikLin stores.  Eighty
-five votes were cast in favor of repr
e-sentation by the IWW; 87 were cast against representation.  The 

Union filed objections to the con
duct of the election.  The o
b-jections case was settled on January 10, 2011.  The essence of 
1  Respondent appears to argue at p. 35 of its brief, that its 
exhibit
, R. 
Br. 13, should have been received.  When I pointed out to Responde
nt™s 
counsel that the exhibit, a 
transcript
 of a telephone conversation b
e-tween Rob Mulligan and Davis Ritsema had not been properly authe
n-
ticated (e.g., who transcribed the conversation and by what means) 
counsel withdrew the exhibit without making any at
tempt to properly 
authenticate it, Tr. 333
Œ335.
 the settlement was that after 60 days but not later than after 18 
months, the Union would be allowed to file a petition for a 

rerun election and that if it did so R
espondent would agree to 
an election within 30 days.  (GC Exh. 46.)
 Respondent also settled an unfair labor practice case on Ja
n-uary 11, 2011.  The settlement agreement contained a clause 

stating that Respondent did not admit to violating the Act as 
allege
d.   However, it agreed to read a notice to its employees 
stating that it would not engage in a number of practices that 

violate the Act and it agreed to rescind a number of disciplinary 
measures.  (GC Exhs. 59 and 60.)
 Respondent™s Attendance Policy as it Pertains to Illness
 When Respondent hired new employees, at least as late as 
December 2, 2010, it gave them a list of 27 rules for emplo
y-ment 
at Jimmy John™s
.  Rule 11 stated, ﬁFind your own r
e-placement if you are not g
oing to be at work.  We do not allow 
people to simply call in sick!  We require our employees and 

managers to find their own replacement!  NO EXCEPTIONS!ﬂ  

(GC Exh. 63.)  Between March 10 and 20, 2011, Respondent 
posted a letter at one or more of its store
s, stating that ﬁfor 
those who ‚don™t feel good™ we have a policy that expects them 
to find a replacement for their shift . . . the record clearly shows 

that we have demonstrated flexibility with regard to excusing 
those who cannot find replacements,ﬂ (GC 
Exh. 16).
 The October 2010 version of Respondent™s handbook in pa
r-agraph 16 similarly stated that ﬁemployee responsibility to 
report to work on time or find a suitable replacement is an e
s-sential part of employment. . . .  Employees who cannot work 

their s
cheduled shift must find a suitable replacement to work 
the shift.  Employees who fail to call when they are either going 

to be late or are unable to work a shift will be subject to imm
e-diate termination.ﬂ (GC Exh. 13, par. 16.)  Respondent does not 
provid
e paid leave for employees who miss work due to their 

own illness.  However, it provides paid leave for employees 
whose children are sick if that parent has worked for MikLin 
for a sufficient period of time.
 On March 16, 2011, Respondent promulgated a new 
atten
d-ance policy.  However, the substance of this policy as it relates 

to this case was identical to its existing policy.  Under this pol
i-cy employees are ﬁexpected to be at work on time or find a 
suitable replacement for their scheduled shifts.ﬂ  Respond
ent 
also instituted a disciplinary point system for attendance issues.  

An employee who does not report to work, but finds a replac
e-ment is not assessed any points.  An employee who called his 
or her manager at least 1 hour before the shift without finding
 a replacement is assessed one point.  The employee is assessed 
two points if they call in less than an hour before or after the 
start of the shift and three points for a no
-call/no
-show.  Within 
any rolling 12
-month period an employee receives a discipl
i-nary coaching for one point; a recorded verbal warning for two 
points; a written warning for three points; and is terminated for 

accumulating four points.
 The new policy was posted at least at two of Respondent™s 
10 stores, Calhoun Square and Knollwood, pri
or to March 17, 
2011.  With regard to absences it provided:
  Absence due to sickness:  With regard to absenteeism due to 
flu like symptoms, Team Members are 
not allowed 
to work 
                                                             JIMMY JOHN
™S 301 unless and until those symptoms have subsided for 24 hours.  
Each day of sickne
ss will count as a separate absence except 
that an absence of two or more consecutive days for 
the same
 illness will be counted as one ﬁoccurrenceﬂ when the Team 
Member supplies the Company with a medical certification 

that the Team Member has been seen by a doctor during the 
illness.
  (GC Exh. 18.)
 The Posters
 In late January or early February 2011, member
s of the U
n-ion put up posters on community bulletin boards in the public 

area of several of Respondent™s stores.  (GC Exh. 44.)  These 

posters were removed by Respondent™s managers each time 
they encountered one.
2  These posters featured two color ph
o-togra
phs of a Jimmy John™s submarine sandwich side
-by-side.  
The sandwiches looked identical.  Both had a little mayonnaise 
on the top of the upper loaf of the sandwich.  Above the san
d-wich to the left of the poster were the words ﬁYOUR 
SANDWICH MADE BY A HEALT
HY JIMMY JOHN™S 
WORKER.ﬂ  The words above the sandwich to the right read, 
ﬁYOUR SANDWICH MADE BY A SICK JIMMY JOHN™S 
WORKER.ﬂ  The wording was in the color white on a black 
background, except that the words HEALTHY and SICK were 
in red.
 Below the pictures 
of the two sandwiches was the following:
  CAN™T TELL THE DIFFERENCE?
 THAT™S TOO BAD BECAUSE JIMMY JOHN™S 
WORKERS DON™T
 GET PAID SICK DAYS.  SHOOT, WE CAN™T EVEN 
CALL IN SICK.
 WE HOPE YOUR IMMUNE 
SYSTEM IS READY BECA
USE YOU
™RE 
ABOUT TO THE TAKE TH
E SANDWICH
 TEST 
. . .  HELP JIMMY JOHN™S WORKERS WIN SICK DAYS
 SUPPORT US ONLINE AT 
www.jimmyjohnsworkers.org
  The second and third lines below ﬁCan™t tell the Differenceﬂ 
were printed in red.
 The March 10, 2011 Meet
ing
 March 10, 2011, marked the end of the 60
-day period in 
which the Union could not file for a rerun election.  On that 
date, four of the alleged discriminatees, Erik Forman, Mike 
Wilklow, Max Specktor, and Davis Ritsema went to the office 

of Rob Mulligan
, a co
-owner of Respondent.  The four had a 
10Œ15-minute discussion with Rob Mulligan regarding R
e-spondent™s policies regarding employees who are ill on days 

they were scheduled to work.
 At this meeting, the four presented Rob Mulligan a letter 
from the Un
ion (GC Exh. 43), asking for paid sick days.  The 
letter indicated that the lack of paid sick days provided an ec
o-2 Complaint par. 5(c) alleges that Respondent through its Area Ma
n-
ager Jason Effertz removed union postings from its Riverside store.  
The record establishes that Effertz admitted to removing postings other 
than the sick day posters, but that agents of Respondent routinely took 
down the sick day posters whenever they encountered them at any of 
Respondent™s stores.  (Tr. 167
Œ170, 199, 285.)
 nomic incentive for Respondent™s employees, who are paid the 
minimum wage, to work when they were ill and thus posed a 

risk to public safety. 
 The letter also stated:
  We would like to meet with you on or before Sunday March 
20 at 2:00 p.m. (ten days from the date of this letter.)  If you 
refuse to meet with us, or cannot supply willingness to coo
p-erate to meet with the needs of your employees, 
we will move 
forward with our Sick Day posters by posting them not only 
in stores, but on the University™s campus, in hospitals, on 
street corners, and any other place where postings are co
m-mon, citywide.
  The Union also issued a press release on March 10 
(GC Exh. 
38), entitled, ﬁJimmy John™s Workers Blow the Whistle on 
Unhealthy Working Conditions.ﬂ  The press release asserted 
that Respondent™s lack of sick leave put the health of emplo
y-ees and customers at risk.  The release did not make any esse
n-tial dis
tinction between Respondent MikLin and Jimmy John™s 
shops generally.  At some points it focused on Jimmy John™s 
generally and at others specifically on the MikLin franchise.  It 

also indicated that the lack of sick leave was an industrywide 
problem.  The p
ress release stated, ﬁThe issue of working while 
sick has became a staple concern for countless workers in the 
service industry and beyond, accelerated by the turn to a fast 

food employment model without benefits or job security.ﬂ
 The press release also st
ated the Union™s intention to ﬁpla
s-terﬂ Minneapolis with thousands of sick day posters.  A copy of 

the poster (GC Exh. 44) was attached to the press release as 
well as the Union™s ﬁten point plan.ﬂ  This plan lists the U
n-ion™s objectives in organizing Jimm
y John™s which included 
wage increases and health insurance, as well as 1 paid sick day 
per month of employment.
 Sunday, March 20, 2011
 On Sunday, March 20, 2011, the Union put up posters on 
lampposts, trash cans, mailboxes, newspaper stands, and other 

sur
faces within two blocks of each of Respondent™s stores that 
were identical to (GC Exh. 44), other than the last two lines 

which stated:
 CALL THE OWNER ROB M
ULLIGAN AT 
[TELEPHONE NUMBER
] TO 
LET HIM KNOW THAT YO
U WANT HEALTHY WORKE
RS MAKING 
YOUR SANDWICHES
  Rob Mulligan™s name and telephone number were printed in 
red.
 On the evening of March 20, Rob Mulligan and other of R
e-spondent™s managers took down as many of the posters as they 

could find.
 Three of the employees who were subsequently fired on 
March 22, M
ike Wilklow, David Boehnke, and Max Specktor, 
and the three who were given final written warnings participa
t-ed in the postings of these placards.  Erik Forman and Micah 
Buckley
-Farlee were not in the Twin Cities on March 20.
 Davis Ritsema apparently did no
t help put up posters.  Ho
w-ever, he called Rob Mulligan several times between March 10 
and 20.  Thus, he knew that posters would be ﬁplasteredﬂ all 
over the Twin Cities on March 20, if Respondent did not meet 
the Union™s demands regarding sick leave.  More
over, Ritsema 
                                                            302 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 knew of the content of the posters, having posted some which 
were almost identical previously.
 On March 22, Respondent terminated the employment of 
Erik Forman, Mike Wilklow, Davis Ritsema, David Boehnke, 
Max Specktor, and Micah Buckley
-Farle
e and issued written 
warnings the same day to Isaiah (Ayo) Collins, Sean Eddins, 
and Brittany Koppy for disloyalty to their employer and dispa
r-agement of its product.  More specific reasons that Respondent 

gave for these disciplinary actions are as follows
:  Specktor, Ritsema, Buckley
-Farlee, Wilklow, and 
Forman were terminated for being part of the group that 

presented Rob Mulligan with the letter threatening to post 
the sick day poster if Mulligan did not meet with the e
m-ployees about Respondent™s sick le
ave policy and causing 
the public posting of hundreds of these posters in neig
h-borhoods near Respondent™s stores.
 David Boehnke was terminated for posting a ﬁsick 
dayﬂ poster at the Skyway store and texting Rob Mulligan 
threatening to put up the ﬁsick dayﬂ
 posters if Mulligan r
e-fused to meet with union supporters, thus causing the pu
b-lic posting of hundreds of the ﬁsick dayﬂ posters near se
v-eral of Respondent™s stores.
  Eddins, Collins, and Koppy were given a final written 
warning for posting the sick day p
osters on March 20.
  With regard to the ﬁsick dayﬂ posters each of the disciplinary 
notices contained language identical or similar to the following 

language in the termination notice for Buckley
-Farlee:
  The widespread malicious distribution of these post
ers on 
March 20 was clearly intended to harm the company and to 

injure its business and reputation and that of the owners.  Its 
malicious intent is underscored by its failure to identify M
i-
kLin Enterprises and its calculated blanket indictment of all 
other
 Jimmy John™s stores in the country, none of which has 
any kind of dispute with the IWW.  You clearly intended to 
damage not only the Jimmy John™s brand image of all fra
n-chisees, but that of the franchisor organization as well.
  (GC Exh. 9.)
3 3 The Union™s posting of the sick day flyers did not violate Sec. 
8(b)(
4)(B)(ii) of the Act, as Respondent contends, 
Edward J. DeBartolo 
Corp. v. Florida Building & Trades Council, 
485 U.S. 568 (1988).  
That provision of the Act does not prohibit secondary handbilling in the 
absence of picketing.  Moreover, the fact that empl
oyees were required 
to sign 
Jimmy John™s rules for employment
 is sufficient to dispose of 
Respondent™s argument at p. 38 of its brief that Jimmy John™s is a ne
u-
tral employer in this matter, 
Teamsters Local 560, 
248 NLRB 1212 

(1980).  Respondent at no time 
effectively conveyed to employees that 
they were no longer subject to Jimmy John™s employment rules, assu
m-ing this is the case.  On the contrary, Respondent™s March 16, 2011 
attendance policy states that its approach ﬁis not intended to create 
anything ‚ne
w.™ (GC Exh. 18.)  In fact that policy reiterates that the 
employees are expected to be at work on time or find a suitable r
e-placement.
 In addition, MikLin™s October 2010 employee handbook (GC Exh. 
13) states that its employees must dress in accordance wit
h Jimmy 
John™s uniform and personal grooming and dress code policy.  It further 
states that ﬁour employees represent the Jimmy John™s image to every 
customer they serve.ﬂ
 The termination notices of Ritsema and Buckley
-Farlee also 
cited their role in the distribution of the March 10 IWW press 
release (with the ﬁsick dayﬂ poster) as grounds for their term
i-nation.
4 Respondent™s CEO, Mike Mulligan, explained that Koppy, 
Eddins,
 and Collins were disciplined, but not terminated b
e-cause they were ﬁfoot soldiersﬂ with regard to the posting of the 
ﬁsick dayﬂ flyers.  The six employees who were terminated 
ﬁwere the developers and leaders of this entire matterﬂ (Tr. 
288).
 The day after
 the terminations and written warnings were i
s-sued, the Union issued another press release.  (GC Exh. 39.)  In 

that press release, Buckley
-Farlee was quoted as follows:
  It just isn™t safe
Šcustomers are getting their sandwiches 
made by people with the flu,
 and they have no idea . . . rather 
than safeguard public health and do the right thing for their 

employees and their customers, Jimmy John™s owners Mike 
and Rob Mulligan are trying to silence us. . . .
  In a March 30 press release, Erik Forman was quoted 
as sa
y-ing:
  Speaking out against the policy of forcing workers to work 
while sick is not only our right, it is our duty.  The unfettered 
greed of franchise owner Mike Mulligan and Jimmy John 
Liautaud himself jeopardizes the health of thousands of cu
s-tomers
 and workers almost every day.  We will speak out u
n-til they realize that no one wants to eat a sandwich filled with 
cold and flu germs.
  (GC Exh. 41.)
5 The State of Minnesota has statutes or regulations governing 
exclusion of employees from workplaces in 
which they handle 
food.  (GC Exhs. 19, 20; R. Exh. 10.)  They require an emplo
y-er to exclude an employee from a food establishment if the 

employee is ill with vomiting or diarrhea.  A food employee is 
restricted from working with exposed food, clean equipm
ent, 
and clean utensils in a food establishment if the employee has 

an enteric (intestinal) bacterial pathogen capable of being 

transmitted by food, such as Salmonella spp, or Escherichia 
coli.
 There is apparently no requirement that an employee who 
has an
y other type of illness, such as a cold, cough, runny nose, 
or sore throat, be restricted from working with food.  There is 

also no evidence in this record that illnesses such as a cold, 
cough, or sore throat can be transmitted through food.  R
e-4 The General Counsel argues in its brief the terminations and disc
i-
plinary warnings 
violate the Act even if the activities of March 20 were 
unprotected.  I need not reach that argument and in any event, I find 
that Respondent fired the six and disciplined the three for posting the 
sick day posters near its stores on March 20.
 5 I would note that an employer has a heavier burden when seeking 
to be excused from its obligation to reinstate or pay backpay to a di
s-criminatee because of misconduct which was not a factor in the di
s-criminatee™s termination than it does in seeking to just
ify the original 
discrimination.  Since I find that Respondent did not justify the original 
terminations, it follows that it did not meet its burden of establishing 
misconduct so flagrant after the terminations to excuse it from its rei
n-
statement and backp
ay obligations, 
Hawaii Tribune
-Herald, 
356 NLRB 
661 (2011).
                                                                                                                         JIMMY JOHN
™S 303 spondent™s 
employees wear plastic gloves when making san
d-wiches but apparently do not wear gloves when bagging na
p-kins for an order that is to be delivered.  (Tr. 266, 273
Œ274.)
 Antiunion Facebook Postings
 On October 17, 2010, or earlier, a rank
-and
-file employee e
s-tablished the Jimmy John™s antiunion Facebook page.  This 
page was ﬁopen,ﬂ meaning that it could be accessed by anyone 
who had a Facebook account via the internet.  Unlike a closed 
Facebook page, it was accessible to people who were not me
m-bers of the Faceb
ook group.  Members of the antiunion Fac
e-book group included rank
-and
-file employees, a number of 
Respondent™s store managers and assistant managers, area 

managers, and Co
-owner Rob Mulligan.  Union supporters 
Mike Wilklow and Erik Forman were able to acce
ss the Fac
e-
book page.  Wilklow posted comments on it under the name 
Mike Pudd™nhead.  (GC Exh. 2, 18
Œ19.)
 Sometime in March, Rob Mulligan posted a notice that he 
had received a text message from David Boehnke regarding the 
Union™s intention to put up the ﬁ
working sickﬂ poster.  (GC 
Exh. 45.)  Rob Mulligan encouraged members of the Facebook 
group to take the posters down.
 Sometime in March 2011, Rene Nichols, the assistant ma
n-ager at Respondent™s Skyway store, where Boehnke had 
worked, posted Boehnke™s telep
hone number and suggested 
that Facebook members text Boehnke to ﬁlet him know how 
they feel.ﬂ  (GC Exh. 2, p. 30.)  She also posted a message, 

ﬁFuck You David Forever.ﬂ  Respondent admits that Nichols 
was and is one of its supervisors and its agent as defi
ned in 
Section 2(11) and (13) of the Act.
 Also on March 20, Nichols responded to a ranting negative 
description of Boehnke by another member of the Facebook 
group, by observing, ﬁYou forgot to say unibrow.  He just likes 
things that begin with ‚uni™ lolz.ﬂ
  Co-owner Rob Mulligan 
added a post shortly thereafter, ﬁI call him, ﬁThe Unibrowner.ﬂ  
This is apparently a reference to Boehnke™s eyebrows and the 
ﬁUnibomber,ﬂ Ted Kaczynski, who mailed explosive packages 
to various people over a period of years.  (GC E
xh. 2, p. 31.)
 On March 31, 2011, Rene Nichols posted a message, ﬁHaaaa 
Ben
Š2 David
Š0 Fartbag.ﬂ  This referred to a posting former 
employee Ben McCarthy had placed on the website depicting 

David Boehnke with feces on the bill of his cap.  Several 
months ea
rlier, Respondent fired McCarthy after Boehnke 
complained to Michael Mulligan that McCarthy had put feces 
in his winter coat.
6  Melissa Erickson, the manager of R
e-spon
dent™s Franklin store posted her approval of McCarthy™s 
picture of Boehnke and on March 3
1, suggested they be put up 
ever
ywhere.  Assistant Store Manager Eddie Guerrero made a 
similar post.  (GC Exh. 2, p. 16.)
 Nichols added a number of Jimmy John™s employees to the 
Facebook group.  (Tr. 79.)  Some of these appear to have been 
rank
-and
-file em
ployees.
 6  Respondent did not contest McCarthy™s claim for unemployment 
insurance.  It did contest the claims of the six union members fired for 
the postings on March 20.
 Alleged Interrogation (Complaint Par. 5(b))
 In January 2011, Mike Mulligan asked Micah Buckley
-Farlee if Mike Wilklow knew that Respondent was reimbursing 
Wilklow for damage to his bicycle.  Wilklow was on workers™ 
compensation at this time, havin
g been injured while riding his 
bicycle making a delivery for Respondent.  Buckley
-Farlee 
responded that he believed Wilklow was aware of the fact that 
he was being reimbursed.  Mulligan then asked if Wilklow was 
happy that he was being reimbursed and whet
her Wilklow was 
ﬁready to support the Company now.ﬂ  At the time it was well 
known that Wilklow was a very active supporter of the Union.
7 Removal of Union Literature (Complaint Par. 5 (c))
 In January and February 2011, union supporter Travis Eric
k-son post
ed a copy of the amended charge in Case 18
ŒCAŒ019551 (GC Exh. 62) and a flyer entitled FAQ (frequently 
asked questions) about the union election and settlement (GC 
Exh. 61) at Respondent™s Riverside store.  On February 10, 
Jason Effertz, one of Respondent™
s area managers, told Eric
k-son he had been taking down these union flyers because he was 
told they were unprotected.
 Analysis
 The Posting of the ﬁSick Dayﬂ Posters at Respondent™s
 Stores and Outside those Stores on March 20, 2011,
 are Protected by Section 
7 of the Act
 The relevant legal framework for analyzing this case was set 
forth in great detail in 
Valley Hospital Medical Center, 
351 
NLRB 1250, 1252 (2007):
  Section 7 of the Act provides, in pertinent part, that 
ﬁ[e]mployees shall have the right to self
-organization, to 
form, join, or assist labor organizations, to bargain colle
c-tively through representatives of their own choosing, and 
to engage in other concerted activities for the purpose of 
collective bargaining or other mutual aid or protection . . .
 .ﬂ  The protection afforded by Section 7 extends to e
m-ployee efforts to improve terms and conditions of e
m-ployment or otherwise improve their lot as employees 

through channels outside the immediate employee
-employer relationship.  See 
Eastex, Inc. v. NLRB
, 437 U.S. 
556, 565 (1978).  Thus, Section 7 protects employee 
communications to the public that are part of and related 

to an ongoing labor dispute.  See, e.g., 
Allied Aviation Se
r-vice Co. of New Jersey, Inc.
, 248 NLRB 229, 231 (1980), 
enfd. mem. 636 F.2d
 1210 (3d Cir. 1980).  This includes 
communications about labor disputes to newspaper repor
t-ers.  See, e.g., 
Hacienda de Salud
-Espanola
, 317 NLRB 

962, 966 (1995). . . .  
 But finding that employees™ communications are rela
t-ed to a labor dispute or terms an
d conditions of emplo
y-
ment does not end the inquiry.  Otherwise protected co
m-
munications with third parties may be ﬁso disloyal, rec
k-less, or maliciously untrue [as] to lose the Act™s prote
c-7 Mike Mulligan testified that he
 did not recall this conversation.  I 
credit Buckley
-Farlee that it occurred.  Buckley had also been an open 
supporter of the Union at least since October 2010.  (See GC Exh. 37, 
Objections to the Election, p. 6.)
                                                                                                                        304 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 tion.ﬂ  
Emarco, Inc.
, 284 NLRB 832, 833 (1987); accord: 
Mountain S
hadows Golf Resort
, 330 NLRB 1238, 1240 
(2000).
 Statements have been found to be unprotected as di
s-loyal where they are made ﬁat a critical time in the initi
a-tion of the company™sﬂ business and where they constitute 
ﬁa sharp, public, disparaging attack upo
n the quality of the 
company™s product and its business policies, in a manner 

reasonably calculated to harm the company™s reputation 

and reduce its income.ﬂ  
NLRB v. Electrical Workers L
o-cal 1229 (Jefferson Standard)
, 346 U.S. 464, 472 (1953); 
accord: 
Endi
cott Interconnect Technologies, Inc. v. NLRB
, 453 F.3d 532, 537 (D.C. Cir. 2006), denying enforcement 
of 345 NLRB 448 (2005).  The Board is careful, however, 
ﬁto distinguish between disparagement of an employer™s 
product and the airing of what may be highl
y sensitive i
s-sues.ﬂ  
Professional Porter & Window Cleaning Co.
, supra 
at 139.  To lose the Act™s protection as an act of disloyalty, 
an employee™s public criticism of an employer must ev
i-dence ﬁa malicious motive.ﬂ  
Richboro Community Mental 

Health Counci
l, 242 NLRB 1267, 1268 (1979).  
 Statements are also unprotected if they are maliciously 
untrue, i.e., if they are made with knowledge of their fals
i-ty or with reckless disregard for their truth or falsity.  See, 
e.g., 
TNT Logistics North America, Inc.
, 34
7 NLRB 568, 
569 (2006).  The mere fact that statements are false, mi
s-leading or inaccurate is insufficient to demonstrate that 
they are maliciously untrue. . . .
  The Board most recently addressed this issue in 
Mastec A
d-vanced Technologies, 
357 NLRB 
103
 (2011), and 
Dresser
-Rand Co.
, 358 NLRB 
254
 (2012).
8  Numerous Board cases 
establish that virtually any form of protected activity can be 
subjectively considered disloyal, including forming, joining, or 
assisting a labor organization, e.g., 
RTP Co., 
334 NL
RB 466, 
467, 476 (2001), enfd. 315 F.3d 951 (2003).  Moreover, pr
o-tected activity will often adversely impact an employer™s rep
u-tation and revenue.  Indeed, Justice Frankfurter in his 
Jefferson 

Standard 
dissent observed that, ﬁMany of the legally reco
g-nize
d tactics and weapons of labor would readily be condemned 

for ﬁdisloyaltyﬂ were they employed between man and man in 
friendly personal relations,ﬂ 346 U.S 464 at 479
Œ480.
 There is no question that if employees posted or handed out 
flyers asking the public 
not to patronize their employer because 

they did not get paid sick leave, such conduct would be protec
t-ed, 
Kitty Clover, Inc., 
103 NLRB 1665, 1687
Œ1688 (1953); 
Arlington Electric Inc., 
332 NLRB 845, 846 (2000).  Appeals 
to customers that may adversely affe
ct the employer™s revenue 
have been found to be protected by Section 7 in many cases.  
For example, in 
Allied Aviation Service of New Jersey, Inc., 
248 NLRB 229 (1980), enfd. 636 F.2d 1210 (3d Cir. 1980), the 
8  In 
Dresser
-Rand
, the Board affirming th
e judge, found that some 
statements made by the alleged discriminatee to third parties were 
protected hyperbole but that one in particular, a grossly inaccurate 
factual misrepresentation about the decline in the workload at one of 
Dresser
-Rand™s facilities
, was not.  The Board found that this statement 
was made with actual malice and with a reckless disregard for its truth.  
I conclude this case is distinguishable from 
Dresser
-Rand
 on its facts.
 Board found that the letters of a union steward
 to his emplo
y-er™s customers were protected.  The steward in that case 
claimed that his employer™s practices relating to the servicing 
and main
-tenance of ground vehicles created a safety hazard to 
customers and resulted in inferior service.
9 The Posters w
ere Sufficiently Connected to a
 Labor Dispute to be Protected by the Act
 The March 20, 2011 postings clearly meet the first prong of 
the Board™s analysis for determining whether they were pr
o-tected in that the postings were clearly tied to a labor dispute.
  Respondent argues that this is not the case in that the Union 

was not legitimately concerned with the public™s health, only 
with browbeating Respondent into negotiating with it over sick 
days.  However, the poster focused on the employees™ lack of 

sick d
ays, a term and condition of employment.  It may well be 
that had Respondent acceded to the Union™s demands on sick 
leave, the Union would have moved on to other demands in its 

10-point program.  However, there is no basis on which to co
n-clude that the abs
ence of sick leave was not a real concern of 
the Union and the discriminatees when they posted the sick day 

flyers.
 The Statement, ﬁShoot We Can™t Even Call in Sickﬂ
 is not a Sufficient Departure from the Truth
 to Render the Posters Unprotected
 A second fa
ctor in the Board™s analysis of these types of ca
s-es is whether the Union put up the flyers with knowledge of 

their falsity or with reckless disregard for their truth or falsity.  
The Union™s first factual assertion, that Jimmy John™s emplo
y-ees do not get 
paid sick days, is true, at least with regard to 
MikLin.  The record is silent as to whether or not this is true to 
all or some other Jimmy Johns stores.
 On the other hand, it is not literally true that employees 
could not call in sick.  However, Responden
t™s argument to the 
contrary is not entirely accurate either.  Employees were and 
still are subject to discipline if they call in sick without finding 
a replacement.  Moreover, finding a replacement may present a 
significant burden to an employee who is si
ck enough to miss 
work (particularly one who is vomiting or is experiencing dia
r-rhea).
 The fact that a statement may not be 100
-percent accurate 
does not necessarily lose the protection of Section 7.  As noted 
by the United States Court of Appeals for the 
Ninth Circuit in 

Sacramento Union, 
889 F.2d, 210, 220 (9th Cir. 1989), ﬁthird 
parties who receive appeals for support in a labor dispute will 
filter the information critically so long as they are aware it is 
generated out of that context.ﬂ
 9  Although 
Coca Cola Bottling Works, 
186 NLRB 1050, 1054
Œ1055
 (1970), cited by Respondent at pp. 38
Œ39 of its brief, has never been 
explicitly overruled, I infer that it has implicitly been overruled by 
Allied Aviation Service of New Jersey.  
On the basis of 
Allied Aviation, 
I conclude that disparagement of the empl
oyer™s product may, at least 
in some situations, be insufficient justification for an employee™s term
i-nation
Šif connected to a labor dispute.  Moreover, the part of the 
Coca 
Cola Bottling 
decision regarding product disparagement appears to be 
dicta since 
the employees in question were not denied reinstatement by 
the Board.  The reason for this was that the employer had not relied on 
the employees™ disparagement in refusing to reinstate them.
                                                                                                                         JIMMY JOHN
™S 305 More recently th
e United States Court of Appeals for the 
Sixth Circuit observed that ﬁSociety generally distinguishes 
between the kind of statements made in private or semiprivate 
communications from those statements made in more public 
setting such as protests, strikes o
r organizing campaigns,ﬂ 
Jol-liff v. NLRB, 
513 NLRB 600, 611
Œ613 (2008).  The court 
opined that speech in the latter setting is more likely to be rh
e-torical and exaggerated.  I thus conclude that the wording of the 
poster, ﬁworkers don™t get paid sick days,
 shoot, we can™t even 
call in sick,ﬂ constitutes protected hyperbole.
 The Suggestion that Employees™ Lack of Paid Sick Days
 May Cause a Customer to Become Ill is Insufficient to
 Render the Posters Unprotected
 The lack of paid sick leave provides a powerful
 economic 
incentive for employees to work when ill and to conceal illness 
that would exclude them from work if that is possible.
10  Fur-thermore, it is at least arguable that Respondent™s sick leave 
policy subjects the public to an increased risk of food bo
rne 
disease, in part due to the two prior incidents described below.
 In January 2006, the Minnesota Department of Health 
(MDH) investigated complaints of gastrointestinal illness 
among four Jimmy John™s employees at Respondent™s Block E 
store.  The MDH con
cluded that ham was likely contaminated 
by an ill or recently ill person that cut or handled the ham and 
caused the outbreak.  (GC Exh. 14.)
 The MDH also investigated an outbreak of novrovirus ga
s-troenteritis at one of MikLin™s stores in January 2007.  (GC
 Exh. 15.)  The MDH investigation concluded that sub style 

sandwiches were like contaminated by a previously ill foo
d-
worker.  This employee experienced 13 hours of vomiting, 
which ended on January 26, 2007.  She returned to work on 
January 29, when she app
arently contaminated the sandwiches. 
The MDH investigator ﬁnoted overall compliance with food 

code requirements and no critical violations.ﬂ
 Thus, if this employee in fact caused the food poisoning, ne
i-ther compliance with the Minnesota food regulations no
r Re-spondent™s new policy prohibiting employees from working 
until flu symptoms have subsided for 24 hours would have 
prevented this outbreak.  Moreover, the record is silent as to 
whether Respondent has taken any precautions in addition to 
those in place 
in 2006 and 2007 to prevent a recurrence of food 
poisoning.
11 One 
could argue 
that two cases of foodborne disease in 10 
years when Respondent has made 6 million sandwiches renders 
any correlation between Respondent™s sick leave policy and 
food borne illnes
s to be so improbable that the Union™s posters 
should be unprotected.  Moreover, there has been no direct 
correlation established between these incidents and the absence 
of sick leave.  Given Respondent™s record over a 10
-year period 
one could regard the 
risk of becoming ill by eating at one of 
Respondent™s shops to be infinitesimal.  However, it is also 
10 On the other hand, it is also true that if employees have paid
 sick 
leave or personal days and use them up, they may also have an ince
n-
tive to work when ill.
 11 The record is also silent as to whether any of the discriminatees 
were aware of these incidents when the March 20 flyers were posted.
 arguable that Respondent™s policies make it somewhat more 

likely that such an incident could reoccur.
 This record is silent as to whether the absence of si
ck leave 
leaves the public and/or Respondent™s employees more vulne
r-able to other maladies, which are not transmitted through food, 
such as the common cold.  However, it is clear that Respon
d-ent™s employees work in very close proximity to each other 
while 
making sandwiches.
 Employees can make sandwiches with a cold, cough, or ru
n-ny nose and are more likely to do so without paid sick leave.  
They are also more likely to do so if they must obtain a r
e-placement or be faced with discipline.
 Also, Respondent was
 hardly defenseless with regard to the 
Union™s postings.  It could have waged its own publicity ca
m-paign which could well have generated sympathy for it and 
indeed possibly attracted consumers.  If Respondent were to 
accede to the Union™s demands with rega
rd to paid sick leave, 
wage increases, etc., it is quite likely that Respondent would 
have to raise its prices.  The public may well choose to patro
n-ize Respondent and other Jimmy John™s stores as opposed to 
paying a higher price for lunch.
 Moreover, 
Respondent could have waged a publicity ca
m-
paign, by posting flyers or other means, criticizing the Union 
and its tactics.  It could have appealed, for example, to the ant
i-radical sentiment of much of the public as it did at trial and in 
its posttrial brie
f, citing radical statements and articles attribu
t-ed to some of the discriminatees.  It is conceivable that such a 

campaign would have increased the patronage of Respondent™s 
stores.
 Finally, Board precedent recognizes that statements linked to 
a labor dis
pute which were uttered with actual malice may be 
unprotected.  However, the burden of proving ﬁactual maliceﬂ 

requires the party asserting actual malice to demonstrate with 
clear and convincing evidence that the accused party realized 
that his or her stat
ement was false or that he or she subjectively 
entertained serious doubt as to the truth of the statement, 
Bose 
Corp. v.Consumers Union of U.S., Inc., 
466 US 485, 511 fn. 30 
(1984); 
Jolliff v. NLRB, 
513 NLRB 600, 613 (2008).  This 
would require Respondent 
to prove that a particular discrim
-inatee realized the statements in the sick day posters regarding 
risk to the public were false or entertained serious doubts about 
the truth therein, in order to justify the termination of that ind
i-vidual employee.  Respo
ndent has not made this showing with 
regard to any of the alleged discriminatees.  It has at best 
demonstrated that each one had insufficient knowledge to know 
whether or not the statements in the posters were true.
 In conclusion
, I find that Respondent vi
olated Section 8(a)(3) 
and (1) in terminating Erik Forman, Mike Wilklow, Davis 
Ritsema, David Boehnke, Max Specktor, and Micah Buckley
-Farlee on March 22, 2011, and issuing written warnings the 
same day to Isaiah 
(Ayo
) Collins, Sean Eddins, and Brittany 
Koppy.
12 12 I reject the argumen
t of the General Counsel and the Charging 
Party that Respondent violated the Act even if the posters were unpr
o-
tected.  I find no illegal discrimination in treating the employees who 
planned and organized the flyer postings more harshly than those ﬁfoot 
soldiersﬂ who did the posting.  An analogous situation would be term
i-                                                                                                                       306 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Removal of Union Posters from the Public Bulletin Boards
 and from Property not Belonging to Respondent
  Removal of Other Union Literature by
 Area Manager Jason Effertz
 Since I have concluded that the posting of the sick day pos
t-ers constituted prote
cted activity, I also conclude that Rob Mu
l-ligan violated Section 8(a)(1) as alleged in complaint paragraph 
5(g), by encouraging others to take them down, 
Muncy Corp., 

211 NLRB 263, 272 (1974); 
St. Louis Auto Parts Co., 
315 
NLRB 717, 720 (1994).
 Respondent, by Area Manager Jason Effertz also violated 
Section 8(a)(1) in removing union literature from a bulletin 

board used freely by its employees and others, without any 
limitation, 
Jennings & Webb, Inc., 
288 NLRB 682, 692 (1988).  
The fact that Resp
ondent believes that some of the assertions in 
the literature to be inaccurate does not entitle it to remove the 

material from a bulletin board on which it allows virtually an
y-thing else to be posted.
 Disparagement of Union Supporters
 ﬁIt is well settled t
hat the Act countenances a significant d
e-gree of vituperative speech in the heat of labor relations,ﬂ 

Trailmobile Trailer, LLC, 
343 NLRB 95 (2004).  An employer 
generally violates the Act if the disparagement conveys explicit 
or implicit threats, suggests 
that employees™ union activities are 

futile, or constitutes harassment that would reasonably interfere 
with employees™ Section 7 rights.  Words of disparagement 
alone concerning a union, its officials or supporters are insuff
i-cient for finding a violation 
of Section 8(a)(1), 
Sears, Roebuck 
& Co., 
305 NLRB 193 (1991).
 I therefore dismiss the complaint allegations regarding the 
Facebook postings with one exception.  I find that Assistant 
Manager Rene Nichols™ posts violated Section 8(a)(1).  By 
encouraging em
ployees and managers to text David Boehnke 
without any specification of what they should communicate to 
Boehnke, Nichols was encouraging other employees and ma
n-agers to harass Boehnke for activities that were protected, as 
well as some that were arguably u
nprotected.  Rob Mulligan™s 
posts on Facebook condoned such harassment.
 Alleged Illegal Interrogation
 I dismiss complaint paragraph 5(b) alleging that Respondent, 
by Mike Mulligan, illegally interrogated Micah Buckley
-Farlee 
about Mike Wilklow™s union symp
athies.  Since the alleged 
interrogation involved two very open union supporters, I co
n-clude that it did not violate the Act, 
Rossmore House,
 269 
nating an employee who fomented strike misconduct but did not parti
c-ipate in the misconduct.  However, it is possible that Micah Buckley
-Farlee™s involvement in planning the postings is too
 attenuated to just
i-fy his termination even if the posting was unprotected, 
Patterson
-Sargent Co., 
115 NLRB, 1627, 1630
Œ1631 (1956).  I do not believe I 
need to analyze whether or not this is so.  Buckley
-Farlee did not attend 
the March 10 meeting and did 
not participate in the flyer posting.  His 
only connection to this activity was being listed as a contact in a press 
release which mentioned the Union™s intention to post the sick day 
flyers.
 NLRB 1176 (1984)
, affd. 
760 F.2d 1006 (9th Cir. 1985)
; Nor-ton Audubon Hospital,
 338 NLRB 320, 320
Œ321 (2002)
. Other Arguments in Respondent™s Brief
 I also find that Section 302(b) of the LMRA, cited by R
e-spondent at pages 36
Œ38 of its brief, has no relevance to this 
case.  The LMRA is directed at bribery of union officials or 
employees and extortion, rather than a
cceding to the demands 
of employees exercising their Section 7 rights to improve the 

terms and conditions of their employment.
  Arroyo v. U.S.,
 359 U.S. 419, 425
Œ426 (1959)
.  Caterpillar, Inc. v. Auto Workers,
 107 F.3d 1052, 1057 (3d Cir. 1997) (
enbanc
). I also reject Respondent™s argument that the Union engaged 
in unlawful prerecognition bargaining.  The Union did not ask 
for recognition in March 2011, nor did it ask Respondent to 
sign a collective
-bargaining agreement with it.  Employees 
have 
the
 right to
 self
-organization, to form, join, or assist labor 
organizations, to bargain collectively through representatives of 

their own choosing, ﬁ
and to engage in other concerted activ
i-ties for the purpose of collective bargaining or other mutual aid 
or protection
 . . . [
Emphasis added].ﬂ  They do not lose this 
right by supporting a union which loses a representation ele
c-tion.  Any employee on behalf of himself or herself and others, 
and any group of employees, with or without a union, may 
concertedly petition thei
r employer for an improvement in 
terms and conditions of their employment, see, e.g., 
Phillips 
Petroleum Co., 
339 NLRB 916 (2003); Section 9(a) of the Act.
 CONCLUSIONS OF 
LAW Respondent, MikLin Enterprises, Inc., has engaged in unfair 
labor practices affec
ting commerce within the meaning of Se
c-
tion 8(a)(3) and (1) and Section 2(6) and (7) of the Act as fo
l-lows
 1.  By removing union postings from its Riverside store.
 2.  By Assistant Manager Rene Nichols in posting an e
m-ployee™s telephone number on Facebook 
and soliciting other 

employees, supervisors, and managers to call or text the e
m-ployee about his protected activities.
 3.  By co
-owner Rob Mulligan in encouraging employees to 
remove union posters from property not belonging to Respon
d-
ent.
 4.  By Area Mana
ger Jason Effertz and other agents in r
e-moving union posters and other union literature from in
-store 
bulletin boards on which other material was generally posted 
without any restriction.
 5.  By terminating the employment of Max Specktor, David 
Boehnke, Da
vis Ritsema, Mike Wilklow, Erik Forman, and 
Micah Buckley
-Farlee on March 22, 2011.
 6.  By issuing final written warnings to Isaiah (Ayo) Collins, 
Brittany Koppy, and Sean Eddins on March 22, 2011.
 THE 
REMEDY
 The Respondent, having discriminatorily dischar
ged e
m-ployees, must offer them reinstatement and make them whole 
for any loss of earnings and other benefits.  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co
., 90 NLRB 
289 (1950), with interest at the rate prescribed in 
New Horizons 
for th
e Retarded
, 283 NLRB 1173 (1987), compounded daily as 
                                                                                               JIMMY JOHN
™S 307 prescribed in 
Kentucky River Medical Center, 
356 NLRB 6 
(2010).
 Respondent shall reimburse the discriminatees in amounts 
equal to the difference in taxes owed upon receipt of a lump
-sum backpay award an
d taxes that would have been owed had 
there been no discrimination.  Respondent shall also take wha
t-ever steps are necessary to insure that the Social Security A
d-ministration credits the discriminatees™ backpay to the proper 
quarters on their Social Securi
ty earnings records.
 [Recommended Order omitted from publication.]
  